Exhibit 99.5 LOAN AGREEMENT Dated as of April 24, 2007 Between MAGUIRE PROPERTIES-GRIFFIN TOWERS, LLC as Borrower And GREENWICH CAPITAL FINANCIAL PRODUCTS, INC., as Lender TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION 1 Section 1.1 Specific Definitions 1 Section 1.2 Index of Other Definitions 13 Section 1.3 Principles of Construction 15 ARTICLE 2 GENERAL LOAN TERMS 16 Section 2.1 The Loan 16 Section 2.2 Interest; Monthly Payments 16 Section 2.3 Loan Repayment 18 Section 2.4 Release of Property on Payment in Full 19 Section 2.5 Payments and Computations 19 Section 2.6 Interest Rate Protection Agreement 20 Section 2.7 Spread Maintenance Premium 21 Section 2.8 Extension Options 21 ARTICLE 3 CASH MANAGEMENT AND RESERVES 22 Section 3.1 Cash Management Arrangements 22 Section 3.2 Required Repairs 23 Section 3.3 Taxes and Insurance 23 Section 3.4 Capital Expense Reserves 24 Section 3.5 Rollover Reserve 25 Section 3.6 Casualty/Condemnation Subaccount 26 Section 3.7 Security Deposits 26 Section 3.8 Cash Collateral Subaccount 26 Section 3.9 Intentionally Omitted 27 Section 3.10 Grant of Security Interest; Application of Funds 27 Section 3.11 Property Cash Flow Allocation 27 ARTICLE 4 REPRESENTATIONS AND WARRANTIES 28 Section 4.1 Organization; Special Purpose 28 Section 4.2 Authorization; Valid Execution and Delivery; Enforceability 29 Section 4.3 No Conflict/Violation of Law 29 Section 4.4 No Litigation 29 Section 4.5 No Defenses 29 Section 4.6 Title 30 Section 4.7 No Insolvency or Judgment; No Bankruptcy Filing 30 Section 4.8 Misstatements of Fact 30 Section 4.9 Tax Filings 30 Section 4.10 ERISA 31 Section 4.11 Compliance with Applicable Laws and Regulations 31 Section 4.12 Contracts 32 Section 4.13 Federal Reserve Regulations; Investment Company Act 32 Section 4.14 Access/Utilities 32 Section 4.15 Condition of Improvements 32 Section 4.16 Leases 33 Section 4.17 Fraudulent Transfer 33 Section 4.18 Ownership of Borrower 34 Section 4.19 No Purchase Options 34 Section 4.20 Management Agreement 34 Section 4.21 Hazardous Substances 34 Section 4.22 Name; Principal Place of Business 35 Section 4.23 No Other Obligations 35 Section 4.24 Defense of Usury 35 Section 4.25 Intentionally Omitted 36 Section 4.26 Single Tax Lot 36 Section 4.27 Special Assessments 36 Section 4.28 No Condemnation 36 Section 4.29 No Labor or Materialmen Claims 36 Section 4.30 Boundary Lines 36 Section 4.31 Survey 37 Section 4.32 Forfeiture 37 Section 4.33 Borrower Entity Representations 37 ARTICLE 5 COVENANTS 39 Section 5.1 Existence 39 Section 5.2 Taxes and Other Charges 39 Section 5.3 Access to Property 40 Section 5.4 Repairs; Maintenance and Compliance; Alterations 40 Section 5.5 Performance of Other Agreements 42 Section 5.6 Cooperate in Legal Proceedings 42 Section 5.7 Further Assurances 42 Section 5.8 Environmental Matters 42 Section 5.9 Title to the Property 45 Section 5.10 Leases 45 Section 5.11 Estoppel Statement 47 Section 5.12 Property Management 48 Section 5.13 Special Purpose Bankruptcy Remote Entity 49 Section 5.14 Assumption in Non-Consolidation Opinion 49 Section 5.15 Change in Business or Operation of Property 49 Section 5.16 Debt Cancellation 49 Section 5.17 Affiliate Transactions 49 Section 5.18 Zoning 49 Section 5.19 No Joint Assessment 50 Section 5.20 Principal Place of Business 50 Section 5.21 Change of Name, Identity or Structure 50 Section 5.22 Indebtedness 50 Section 5.23 Licenses 50 Section 5.24 Compliance with Restrictive Covenants, etc. 51 Section 5.25 ERISA 51 Section 5.26 Transfers 51 Section 5.27 Liens 56 Section 5.28 Dissolution 56 Section 5.29 Expenses 56 Section 5.30 Indemnity 57 Section 5.31 Patriot Act Compliance 58 ARTICLE 6 NOTICES AND REPORTING 59 Section 6.1 Notices 59 Section 6.2 Borrower Notices and Deliveries 60 Section 6.3 Financial Reporting 61 ARTICLE 7 INSURANCE; CASUALTY; AND CONDEMNATION 62 Section 7.1 Insurance 62 Section 7.2 Casualty 67 Section 7.3 Condemnation 68 Section 7.4 Application of Proceeds or Award 69 ARTICLE 8 DEFAULTS 73 Section 8.1 Events of Default 73 Section 8.2 Remedies 75 ARTICLE 9 SPECIAL PROVISIONS 77 Section 9.1 Sale of Note and Securitization 77 ARTICLE 10 MISCELLANEOUS 82 Section 10.1 Exculpation 82 Section 10.2 Brokers and Financial Advisors 84 Section 10.3 Retention of Servicer 84 Section 10.4 Survival 84 Section 10.5 Lender's Discretion 84 Section 10.6 Governing Law 85 Section 10.7 Modification, Waiver in Writing 86 Section 10.8 Trial by Jury 86 Section 10.9 Headings/Exhibits 87 Section 10.10 Severability 87 Section 10.11 Preferences 87 Section 10.12 Waiver of Notice 87 Section 10.13 Remedies of Borrower 88 Section 10.14 Prior Agreements 88 Section 10.15 Offsets, Counterclaims and Defenses 88 Section 10.16 Publicity 88 Section 10.17 No Usury 88 Section 10.18 Conflict; Construction of Documents 89 Section 10.19 No Third Party Beneficiaries 89 Section 10.20 Spread Maintenance Premium 89 Section 10.21 Assignment 90 Section 10.22 Certain Additional Rights of Lender 90 Section 10.23 Set-Off 91 Section 10.24 Counterparts 91 LOAN AGREEMENT LOAN AGREEMENT dated as of April 24, 2007 (as the same may be modified, supplemented, amended or otherwise changed, this “Agreement”) between MAGUIRE PROPERTIES-GRIFFIN TOWERS, LLC, a Delaware limited liability company (together with its permitted successors and assigns, “Borrower”), and GREENWICH CAPITAL FINANCIAL PRODUCTS, INC., a Delaware corporation (together with its successors and assigns, “Lender”). ARTICLE 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION Section 1.1Specific Definitions .The following terms have the meanings set forth below: Affiliate:as to any Person, any other Person that, directly or indirectly, is in Control of, is Controlled by or is under common Control with such Person or is a director or officer of such Person or of an Affiliate of such Person. Affiliated Manager:any managing agent of the Property (other than Maguire Property Services, Inc.) in which Borrower or Guarantor has, directly or indirectly, any legal, beneficial or economic interest. Approved Capital Expenses:Capital Expenses incurred by Borrower, provided that during a Cash Management Period, such Capital Expenses shall either be (i)included in the Approved Annual Budget for the current calendar month or (ii)approved by Lender. Approved Leasing Expenses: actual out-of-pocket expenses incurred by Borrower and payable to third parties that are not Affiliates of Borrower or Guarantor in leasing space at the Property pursuant to Existing Leases or Leases (other than the Master Lease) entered into in accordance with the Loan Documents, including brokerage commissions and tenant improvements, which expenses (i)are required pursuant to the terms of Existing Leases, (ii) with respect to Leases entered into after the date hereof (A)incurred in the ordinary course of business and on market terms and conditions in connection with Leases which do not require Lender’s approval under the Loan Documents, or (B)otherwise approved by Lender, which approval shall not be unreasonably withheld or delayed, and (iii)are substantiated by executed Lease documents and brokerage agreements. Approved Operating Expenses:during a Cash Management Period, operating expenses incurred by Borrower which (i)are included in the Approved Annual Budget for the current calendar month, (ii)are for real estate taxes, insurance premiums, electric, gas, oil, water, sewer or other utility service to the Property or (iii)have been approved by Lender. Available Cash:as of each Payment Date during the continuance of a Cash Management Period, the amount of Rents, if any, remaining in the Deposit Account after the application of all of the payments required under clauses (i) through (viii) of Section 3.11(a) hereof. Bankruptcy Action: means with respect to any Person (a) such Person filing a voluntary petition under the Bankruptcy Code or any other Federal or state bankruptcy or insolvency law; (b) the filing of an involuntary petition against such Person under the Bankruptcy Code or any other Federal or state bankruptcy or insolvency law, or soliciting or causing to be solicited petitioning creditors for any involuntary petition against such Person, which is not dismissed within ninety (90) days; (c) such Person filing an answer consenting to or otherwise acquiescing in or joining in any involuntary petition filed against it, by any other Person under the Bankruptcy Code or any other Federal or state bankruptcy or insolvency law, or soliciting or causing to be solicited petitioning creditors for any involuntary petition from any Person; (d) such Person consenting to or acquiescing in or joining in an application for the appointment of a custodian, receiver, trustee, or examiner for such Person or any portion of the Property; or (e) such Person making an assignment for the benefit of creditors, or admitting, in writing or in any legal proceeding, its insolvency or inability to pay its debts as they become due. Business Day:any day other than a Saturday, Sunday or any day on which commercial banks in New York, New York are authorized or required to close. Calculation Date:the last day of each calendar quarter during the Term. Capital Expenses:expenses that are capital in nature or required under GAAP to be capitalized. Cash Management Period:shall commence upon Lender giving notice to the Clearing Bank of the occurrence of any of the following: (i) the Stated Maturity Date, or (ii)a Default or an Event of Default; and shall end upon Lender giving notice to the Clearing Bank that the sweeping of funds into the Deposit Account may cease, which notice Lender shall only be required to give if (1)the Loan and all other obligations under the Loan Documents have been repaid in full or (2)the Stated Maturity Date has not occurred and with respect for the matters described in clause (ii) above, such Default or Event of Default has been cured and no other Default or Event of Default has occurred and is continuing. Code:the Internal Revenue Code of 1986, as amended and as it may be further amended from time to time, any successor statutes thereto, and applicable U.S. Department of Treasury regulations issued pursuant thereto in temporary or final form. Control or Controlled:with respect to any Person, (i) ownership, directly or indirectly, in the aggregate of 49% or more of the beneficial ownership interest of such Person or (ii) the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of such Person, whether through the ability to exercise voting power, by contract or otherwise (subject only to customary reservations of rights in favor of other partners or members to approve the sale and/or refinancing of all or substantially all of the entity's assets and other major decisions). - 2 - Debt:the unpaid Principal, all interest accrued and unpaid thereon, any Spread Maintenance Premium and all other sums due to Lender in respect of the Loan or under any Loan Document. Debt Service:with respect to any particular period, the scheduled Principal and interest payments due under the Note in such period. Debt Service Coverage Ratio:as of any date, the ratio calculated by Lender of (i)the Net Operating Income for the twelve (12)-month period during the Term of the Loan ending with the most recently completed calendar month to (ii)the Debt Service with respect to such period. Default:the occurrence of any event under any Loan Document which, with the giving of notice or passage of time, or both, would be an Event of Default. Default Rate:a rate per annum equal to the lesser of (i)the maximum rate permitted by applicable law, or (ii)five percent (5%) above the Interest Rate. Deposit Bank:Wachovia Bank, National Association, a national banking association, or such other bank or depository selected by Lender in its discretion. Eligible Account:a separate and identifiable account from all other accounts held by the holding institution that is either (i) an account or accounts (A) maintained with a federal or state-chartered depository institution or trust company which complies with the definition of Eligible Institution or (B)as to which Lender has received a Rating Comfort Letter from each of the applicable Rating Agencies with respect to holding funds in such account, or (ii) a segregated trust account or accounts maintained with the corporate trust department of a federal depository institution or state chartered depository institution subject to regulations regarding fiduciary funds on deposit similar to Title 12 of the Code of Federal Regulations §9.10(b), having in either case corporate trust powers, acting in its fiduciary capacity, and a combined capital and surplus of at least $50,000,000 and subject to supervision or examination by federal and state authorities.An Eligible Account will not be evidenced by a certificate of deposit, passbook or other instrument. Eligible Institution:a depository institution insured by the Federal Deposit Insurance Corporation the short term unsecured debt obligations or commercial paper of which are rated at least A-1 by S&P, P-1 by Moody’s and F-1+ by Fitch in the case of accounts in which funds are held for thirty (30) days or less or, in the case of Letters of Credit or accounts in which funds are held for more than thirty (30) days, the long term unsecured debt obligations of which are rated at least “AA” by Fitch and S&P and “Aa2” by Moody’s.Notwithstanding the foregoing, Lender acknowledges that Bank of the West (Borrower’s current Clearing Bank) is deemed an Eligible Institution. Eligibility Requirements: with respect to any Person, that such Person (i)has total assets (in name or under management) in excess of $750,000,000 (excluding the Property) and (except with respect to a pension advisory firm or similar fiduciary) capital/statutory surplus or shareholder’s equity of $300,000,000 (excluding the Property) and (ii)is regularly engaged in - 3 - the business of owning and operating commercial real estate properties of the type, size and quality comparable to the Property. ERISA:the Employment Retirement Income Security Act of 1974, as amended from time to time, and the rules and regulations promulgated thereunder. ERISA Affiliate:all members of a controlled group of corporations and all trades and business (whether or not incorporated) under common control and all other entities which, together with Borrower, are treated as a single employer under any or all of Section 414(b), (c), (m) or (o) of the Code. Existing Leases:Leases of the Property or the Improvements existing on the date hereof. GAAP:generally accepted accounting principles in the United States of America as of the date of the applicable financial report or the method used in connection with the financial statements of Borrower delivered to Lender in connection with the closing of the Loan. Governmental Authority:any court, board, agency, commission, office or authority of any nature whatsoever for any governmental unit (federal, state, county, district, municipal, city or otherwise) now or hereafter in existence. Guarantor:the OP or any other Person that now or hereafter guarantees any of Borrower’s obligations hereunder or any other Loan Document. Interest Period:(i) the period from the date hereof through the first (1st) day thereafter that is the last day of a calendar month (the “Initial Interest Period”) and (ii) each period thereafter from the 1st day of each calendar month through the last day of such calendar month; except that the Interest Period, if any, that would otherwise commence before and end after the Maturity Date shall end on the Maturity Date.Notwithstanding the foregoing, if Lender exercises its right to change the Payment Date to a New Payment Date in accordance with Section 2.2.5 hereof, then from and after such election, each Interest Period shall be the period from the New Payment Date (as defined in Section 2.2.4 hereof) in each calendar month through the day in the next succeeding calendar month immediately preceding the New Payment Date in such calendar month. Interest Rate:for any Interest Period, the Spread plus LIBOR for such Interest Period (or, when applicable pursuant to this Agreement or any other Loan Document, the Default Rate). Key Principals:the OP, the REIT and Robert F. Maguire III. Leases:all leases, subleases of any tier, and other agreements or arrangements heretofore or hereafter entered into for the use, enjoyment or occupancy of, or the conduct of any activity upon or in, the Property or the Improvements, including any guarantees, extensions, renewals, modifications or amendments thereof and all additional remainders, reversions and other rights and estates appurtenant thereunder. - 4 - Lease Termination Payments:(i) all fees, penalties, commissions or other payments made to Borrower in connection with or relating to the rejection, buy-out, termination, surrender or cancellation of any Lease (including in connection with any bankruptcy proceeding), (ii) any security deposits or proceeds of letters of credit held by Borrower in lieu of cash security deposits, which Borrower is permitted to retain pursuant to the applicable provisions of any Lease and (iii) any payments made to Borrower relating to unamortized tenant improvements and leasing commissions under any Lease. Letter of Credit:an irrevocable, unconditional, transferable, clean sight draft letter of credit acceptable to Lender and the Rating Agencies (either an evergreen letter of credit or one which does not expire until at least thirty (30) days after the Maturity Date) for which Borrower shall have no reimbursement obligation and which reimbursement obligation is not secured by the Property or any other property pledged to secure the Note in favor of Lender and entitling Lender to draw thereon in New York, New York, issued by a domestic Eligible Institution or the U.S. agency or branch of a foreign Eligible Institution. Legal Requirements:statutes, laws, rules, orders, regulations, ordinances, judgments, decrees and injunctions of Governmental Authorities affecting Borrower, any Loan Document or all or part of the Property or the construction, ownership, use, alteration or operation thereof, whether now or hereafter enacted and in force, and all permits, licenses and authorizations and regulations relating thereto, and all covenants, agreements, restrictions and encumbrances contained in any instrument, either of record or known to Borrower, at any time in force affecting all or part of the Property. LIBOR:with respect to any Interest Period, a floating interest rate per annum (rounded upwards to the next 1/16 of 1%) equal to the rate for U.S. dollar deposits with one (1) month maturities which appears on Telerate Page 3750 as of 11:00 am, London time on the related Determination Date; provided, however, that if such rate does not appear on Telerate Page 3750, “LIBOR” shall mean a rate per annum equal to the rate at which U.S. dollar deposits in an amount approximately equal to the Loan, and with one (1) month maturities, are offered in immediately available funds in the London Interbank Market to the London office of National Westminster Bank, Plc by leading banks in the Eurodollar market at 11:00 a.m., London time.“Telerate Page 3750” means the display designated as “Page 3750” on the Associated Press-Dow Jones Telerate Service (or such other page as may replace Page 3750 on the Associated Press-Dow Jones Telerate Service or such other service as may be nominated by the British Bankers’ Association as the information vendor for the purpose of displaying British Banker’s Association interest settlement rates for U.S. Dollar deposits).Any LIBOR determined on the basis of the rate displayed on Telerate Page 3750 in accordance with the provisions hereof shall be subject to corrections, if any, made in such rate and displayed by the Associated Press-Dow Jones Telerate Service within one (1) hour of the time when such rate is first displayed by such Service.For purposes hereof, (i) “Determination Date” shall mean, (A) with respect to the Initial Interest Period, the date which is two (2) Eurodollar Business Days prior to the date hereof and (B) with respect to any other Interest Period, the date which is two (2) Eurodollar Business Days prior to the fifth (5th) day of the calendar month occurring during such Interest Period; and (ii) “Eurodollar Business Day” shall mean any day other than a Saturday, Sunday or other day on which banks in the City of London, England are closed for interbank or foreign exchange transactions. - 5 - Lien:any mortgage, deed of trust, lien (statutory or otherwise), pledge, hypothecation, easement, restrictive covenant, preference, assignment, security interest or any other encumbrance, charge or transfer of, or any agreement to enter into or create any of the foregoing, on or affecting all or any part of the Property or any interest therein, or any direct or indirect interest in Borrower, including any conditional sale or other title retention agreement, any financing lease having substantially the same economic effect as any of the foregoing, the filing of any financing statement, and mechanic’s, materialmen’s and other similar liens and encumbrances. Loan Documents:this Agreement and all other documents, agreements and instruments now or hereafter evidencing, securing or delivered to Lender in connection with the Loan, including the following, each of which is dated as of the date hereof:(i)the Promissory Note or Promissory Notes made by Borrower to Lender in the aggregate principal amount equal to the Loan (the “Note”), (ii)the Deed of Trust, Assignment of Leases and Rents and Security Agreement made by Borrower to a trustee for the benefit of Lender which covers the Property (the “Mortgage”), (iii)Assignment of Leases and Rents from Borrower to Lender (the “Assignment of Leases and Rents”), (iv)the Clearing Bank Instruction Letter (the “Clearing Account Agreement”) among Borrower, Lender, Manager and Clearing Bank, (v)the Cash Management Agreement (the “Cash Management Agreement”) among Borrower, Lender, Manager and the Deposit Bank, (vi)the Environmental and Hazardous Substance Indemnification Agreement made by Borrower (the “Environmental Indemnity”), and (vii)the Non-Recourse Guaranty made by Guarantor (the “Non-Recourse Guaranty”); as each of the foregoing may be (and each of the foregoing defined terms shall refer to such documents as they may be) amended, restated, replaced, supplemented or otherwise modified from time to time. Management Agreement:the management agreement between Borrower and Manager, pursuant to which Manager is to manage the Property, as the same may be amended, restated, replaced, supplemented or otherwise modified from time to time in accordance with Section 5.12 hereof. Manager:the OP or any successor, assignee or replacement manager appointed by Borrower in accordance with Section 5.12 hereof. Master Lease:that certain Lease of even date herewith between Borrower, as landlord, and the OP (“Master Lease Tenant”), as tenant, which covers the Master Lease Space. Master Lease Space:the entirety of the leasable space at the Improvements, which is currently demised to Master Lease Tenant pursuant to the Master Lease. Material Lease:all Leases which individually or in the aggregate with respect to the same tenant and its Affiliates (i)cover more than the greater of 37,389 square feet of the Improvements or a full floor of the Improvements or (ii)have a gross annual rent of more than ten percent (10%) of the total annual Rents.The Master Lease is deemed to be a Material Lease. Maturity Date:the date on which the final payment of principal of the Note becomes due and payable as therein provided, whether at the Stated Maturity Date, by declaration of acceleration, or otherwise. - 6 - Minor Lease:any Lease that is not a Material Lease. Net Operating Income:for any period during the Term of the Loan, the actual net operating income of the Property determined on a cash basis of accounting, after deducting therefrom deposits to (but not withdrawals from) any reserves required under this Agreement, and without giving credit for non-recurring extraordinary items of income. Net Worth:shall mean, as of a given date, (x) the total assets of a Person as of such date less (y) such Person’s total liabilities as of such date, determined in accordance with GAAP. Officer’s Certificate:a certificate delivered to Lender by Borrower which is signed by a senior executive officer of the REIT. OP:Maguire Properties, L.P., a Maryland limited partnership. Operating Agreements:any covenants, restrictions or agreements of record relating to the construction, operation or use of the Property, excluding any Lease. Other Charges:all ground rents, maintenance charges, impositions other than Taxes, and any other charges, including vault charges and license fees for the use of vaults, chutes and similar areas adjoining the Property (other than Taxes), now or hereafter levied or assessed or imposed against the Property or any part thereof. Payment Date:the first (1st) day of each calendar month or, upon Lender’s exercise of its right to change the Payment Date in accordance with Section 2.2.5 hereof, the New Payment Date (in either case, if such day is not a Business Day, the Payment Date shall be the first Business Day thereafter).The first Payment Date hereunder shall be June 1, 2007. Permitted Encumbrances:(i)the Liens created by the Loan Documents, (ii)all Liens and other matters disclosed in the Title Insurance Policy, (iii)Liens, if any, for Taxes or Other Charges not yet due and payable or not delinquent, (iv)any workers’, mechanics’ or other similar Liens on the Property provided that any such Lien is bonded or discharged within thirty (30) days after Borrower first receives notice of such Lien, (v)such other title and survey exceptions as Lender approves in writing in Lender’s discretion and (vi) Liens incurred in connection with Permitted Equipment Financing as set forth in Section 5.22 hereof, and (vii) Liens which constitute a Permitted Transfer. Permitted Fund Manager: any nationally-recognized manager of investment funds which (i) invests in debt or equity interests relating to commercial real estate, (ii)invests through a fund with committed capital of at least $250,000,000 and (iii)is not the subject of a bankruptcy proceeding. Permitted Investment:(a)subject to the provisions of subparagraph (b)of this definition, any one or more of the following obligations or securities acquired at a purchase price of not greater than par, including those issued by Servicer, the trustee under any Securitization or any of their respective affiliates, payable on demand or having a maturity date not later than the Business Day immediately prior to the first Payment Date following the date of acquiring such - 7 - investment (and in no event having maturities of more than 365 days) and meeting one of the appropriate standards set forth below:(i)obligations of, or obligations fully guaranteed as to payment of principal and interest by, the United States or any agency or instrumentality thereof provided such obligations are backed by the full faith and credit of the United States of America including, without limitation, obligations of:the U.S. Treasury (all direct or fully guaranteed obligations), the Farmers Home Administration (certificates of beneficial ownership), the General Services Administration (participation certificates), the U.S. Maritime Administration (guaranteed Title XI financing), the Small Business Administration (guaranteed participation certificates and guaranteed pool certificates), the U.S. Department of Housing and Urban Development (local authority bonds) and the Washington Metropolitan Area Transit Authority (guaranteed transit bonds); provided, however, that the investments described in this clause must (A)have a predetermined fixed dollar of principal due at maturity that cannot vary or change, (B)if rated by S&P, must not have an “r” highlighter affixed to their rating, (C)if such investments have a variable rate of interest, such interest rate must be tied to a single interest rate index plus a fixed spread (if any) and must move proportionately with that index, and (D)such investments must not be subject to liquidation prior to their maturity; (ii)Federal Housing Administration debentures; (iii)obligations of the following United States government sponsored agencies:Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit System (consolidated system wide bonds and notes), the Federal Home Loan Banks (consolidated debt obligations), the Federal National Mortgage Association (debt obligations), the Financing Corp. (debt obligations), and the Resolution Funding Corp. (debt obligations); provided, however, that the investments described in this clause must (A)have a predetermined fixed dollar of principal due at maturity that cannot vary or change, (B)if rated by S&P, must not have an “r” highlighter affixed to their rating, (C)if such investments have a variable rate of interest, such interest rate must be tied to a single interest rate index plus a fixed spread (if any) and must move proportionately with that index, and (D)such investments must not be subject to liquidation prior to their maturity; (iv)federal funds, unsecured certificates of deposit, time deposits, bankers’ acceptances and repurchase agreements with maturities of not more than 365 days of any bank, the short term obligations of which at all times are rated in the highest short term rating category by each Rating Agency (defined herein) (or, if not rated by all Rating Agencies, rated by at least one Rating Agency in the highest short term rating category and otherwise acceptable to each other Rating Agency, as confirmed in writing that such investment would not, in and of itself, result in a downgrade, qualification or withdrawal of the initial, or, if higher, then current ratings assigned to the Securities issued in connection with a Securitization or any class thereof); provided, however, that the investments described in this clause must (A)have a predetermined fixed dollar of principal due at maturity that cannot vary or change, (B)if rated by S&P, must not have an “r” highlighter affixed to their rating, (C)if such investments have a variable rate of interest, such interest rate must be tied to a single interest rate index plus a fixed spread (if any) and must move proportionately with that index, and (D)such investments must not be subject to liquidation prior to their maturity; (v)fully Federal Deposit Insurance Corporation insured demand and time deposits in, or certificates of deposit of, or bankers’ acceptances issued by, any bank or trust company, savings and loan association or savings bank, the short term obligations of which at all times are rated in the highest short term rating category by each Rating Agency (or, if not rated by all Rating Agencies, rated by at least one Rating Agency in the highest short term rating category and otherwise acceptable to each other Rating Agency, as confirmed in writing that such investment would not, in and of itself, result in a downgrade, qualification or - 8 - withdrawal of the initial, or, if higher, then current ratings assigned to the Securities or any class thereof); provided, however, that the investments described in this clause must (A)have a predetermined fixed dollar of principal due at maturity that cannot vary or change, (B)if rated by S&P, must not have an “r” highlighter affixed to their rating, (C)if such investments have a variable rate of interest, such interest rate must be tied to a single interest rate index plus a fixed spread (if any) and must move proportionately with that index, and (D)such investments must not be subject to liquidation prior to their maturity; (vi)debt obligations with maturities of not more than 365 days and at all times rated by each Rating Agency (or, if not rated by all Rating Agencies, rated by at least one Rating Agency and otherwise acceptable to each other Rating Agency, as confirmed in writing that such investment would not, in and of itself, result in a downgrade, qualification or withdrawal of the initial, or, if higher, then current ratings assigned to the Securities or any class thereof) in its highest long term unsecured rating category; provided, however, that the investments described in this clause must (A)have a predetermined fixed dollar amount of principal due at maturity that cannot vary or change, (B)if rated by S&P, must not have an “r” highlighter affixed to their rating, (C)if such investments have a variable rate of interest, such interest rate must be tied to a single interest rate index plus a fixed spread (if any) and must move proportionately with that index, and (D)such investments must not be subject to liquidation prior to their maturity; (vii)commercial paper (including both non interest bearing discount obligations and interest bearing obligations payable on demand or on a specified date not more than one (1) year after the date of issuance thereof) with maturities of not more than 365 days and that at all times is rated by each Rating Agency (or, if not rated by all Rating Agencies, rated by at least one Rating Agency and otherwise acceptable to each other Rating Agency, as confirmed in writing that such investment would not, in and of itself, result in a downgrade, qualification or withdrawal of the initial, or, if higher, then current ratings assigned to the Securities or any class thereof) in its highest short term unsecured debt rating; provided, however, that the investments described in this clause must (A)have a predetermined fixed dollar of principal due at maturity that cannot vary or change, (B)if rated by S&P, must not have an “r” highlighter affixed to their rating, (C)if such investments have a variable rate of interest, such interest rate must be tied to a single interest rate index plus a fixed spread (if any) and must move proportionately with that index, and (D)such investments must not be subject to liquidation prior to their maturity; and (viii)other security, obligation or investment which has been approved as a Permitted Investment in writing by (a)Lender and (b)each Rating Agency, as evidenced by a written a Rating Comfort Letter with respect to that the designation of such security, obligation or investment as a Permitted Investment; provided, however, that no obligation or security shall be a Permitted Investment if (A)such obligation or security evidences a right to receive only interest payments or (B)the right to receive principal and interest payments on such obligation or security are derived from an underlying investment that provides a yield to maturity in excess of 120% of the yield to maturity at par of such underlying investment.Notwithstanding anything to the contrary contained herein, the Permitted Investments (i) through (ix) above must have a Moody’s rating of (a)“A2 or P-1” if such investment has a maximum maturity of one (1) month, (b)“A1 and P-1” if such investment has a maximum maturity of three (3) months, (c)“Aa3 and P-1” if such investment has a maximum maturity of six (6) months and (d)“AAA and P-1” if such investment has a maximum maturity of more than six (6) months. At any time when Borrower is not permitted under the Loan Documents to select Permitted Investments, “Permitted Investments” shall mean any one or more of the following - 9 - obligations or securities acquired at a purchase price of not greater than par, including those issued by Servicer (defined herein), the trustee under any Securitization or any of their respective Affiliates, payable on demand or having a maturity date not later than the Business Day immediately prior to the first Payment Date following the date of acquiring such investment (and in no event having maturities of more than 365 days) and meeting one of the appropriate standards set forth below:(i)obligations of, or obligations fully guaranteed as to payment of principal and interest by, the United States or any Person controlled or supervised by and acting as an instrumentality of the United States pursuant to authority granted by the Congress of the United States provided such obligations are backed by the full faith and credit of the United States of America and are one of the following:obligations of:the U.S. Treasury (all direct or fully guaranteed obligations), the General Services Administration (participation certificates), the Small Business Administration (guaranteed participation certificates and guaranteed pool certificates) or the U.S. Department of Housing and Urban Development (local authority bonds); provided, however, that the investments described in this clause must (A)have a predetermined fixed dollar of principal due at maturity that cannot vary or change, (B)if rated by S&P, must not have an “r” highlighter affixed to their rating, (C)if such investments have a variable rate of interest, such interest rate must be tied to a single interest rate index plus a fixed spread (if any) and must move proportionately with that index, and (D)such investments must not be subject to liquidation prior to their maturity; (ii)Federal Housing Administration debentures; and (iii)obligations of the following United States government sponsored agencies:Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit System (consolidated system wide bonds and notes), the Federal Home Loan Banks (consolidated debt obligations) and the Federal National Mortgage Association (debt obligations); provided, however, that the investments described in this clause must (A)have a predetermined fixed dollar of principal due at maturity that cannot vary or change, (B)if rated by S&P, must not have an “r” highlighter affixed to their rating, (C)if such investments have a variable rate of interest, such interest rate must be tied to a single interest rate index plus a fixed spread (if any) and must move proportionately with that index, and (D)such investments must not be subject to liquidation prior to their maturity; provided, however, that no obligation or security shall be a Permitted Investment if (A)such obligation or security evidences a right to receive only interest payments or (B)the right to receive principal and interest payments on such obligation or security are derived from an underlying investment that provides a yield to maturity in excess of 120% of the yield to maturity at par of such underlying investment.Notwithstanding anything to the contrary contained herein, the Permitted Investments (i) through (ix) above must have a Moody’s rating of (a)“A2 or P-1” if such investment has a maximum maturity of one (1) month, (b)“A1 and P-1” if such investment has a maximum maturity of three (3) months, (c)“Aa3 and P-1” if such investment has a maximum maturity of six (6) months and (d)“AAA and P-1” if such investment has a maximum maturity of more than six (6) months. Person:any individual, corporation, partnership, limited liability company, joint venture, estate, trust, unincorporated association, any other person or entity, and any federal, state, county or municipal government or any bureau, department or agency thereof and any fiduciary acting in such capacity on behalf of any of the foregoing. Plan:an employee pension benefit plan as defined in Section 3(2) of ERISA, (i) established or maintained by Borrower or any ERISA Affiliate or to which Borrower or any - 10 - ERISA Affiliate makes or is obligated to make contributions and (ii)which is covered by Title IV of ERISA or Section 302 of ERISA or Section 412 of the Code. Pooling and Servicing Agreement:any pooling and servicing agreement or similar agreement entered into as a result of a Securitization. Prescribed Laws:collectively, (i)the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56) (The USA PATRIOT Act), (ii)Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001, and relating to Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism, (iii)the International Emergency Economic Power Act, 50 U.S.C. §1701 et seq. and (iv)all other legal requirements relating to money laundering or terrorism. Property:the parcels of real property and Improvements thereon owned by Borrower and at such time encumbered by the Mortgage; together with all rights pertaining to such real property and Improvements, and all other collateral for the Loan as more particularly described in the Granting Clauses of the Mortgage and referred to therein as the Property.The Property is known as Griffin Towers and is located at 5 and 6 Hutton Centre Drive, City of Santa Ana, Orange County, California. Qualified Manager:any of (a) the OP, (b) an Affiliated Manager, (c) any property manager Controlled (within the sense of clause (ii) of the defined term “Control”) by the REIT or (d) in the reasonable judgment of Lender, a reputable and experienced management company which (i)is a reputable national (or regional) major management company having at least five (5) years’ experience in the management of commercial properties of comparable quality to the Property, with similar uses as the Property and in the jurisdiction in which the Property is located, (ii)at the time of its engagement has managed, for at least five (5) years prior to its engagement as property manager, at least five (5) commercial office buildings of comparable quality to the Property, (iii)at the time of its engagement as property manager is managing leasable square footage of office buildings of comparable quality to the Property equal to five (5) times the leasable square feet of the Property or such lesser amount as is approved by the applicable Rating Agencies and (iv)is not the subject of a Bankruptcy Action; provided that Borrower shall have obtained prior written confirmation from the applicable Rating Agencies that management of the Property by such Person will not cause a downgrade, withdrawal or qualification of the then current ratings of the Securities or any class thereof (provided that no such written confirmation from the Rating Agencies in connection with such Qualified Manager will be required in connection with Permitted Transfers under Section 5.26.5 hereof not requiring such prior written confirmation from the Rating Agencies). Rating Agency:each of Standard & Poor’s, a division of The McGraw-Hill Companies, Inc. (“S&P”), Moody’s Investors Service, Inc. (“Moody’s”), and Fitch, Inc., a division of Fitch Ratings Ltd. (“Fitch”) or any other nationally recognized statistical rating organization to the extent any of the foregoing have been engaged by Lender or its designee in connection with or in anticipation of any Securitization. - 11 - Rating Comfort Letter:a letter issued by each of the applicable Rating Agencies which confirms that the taking of the action referenced to therein will not result in any qualification, withdrawal or downgrading of any existing ratings of Securities created in a Securitization or, if a Securitization has not occurred, any ratings to be assigned in connection with a Securitization. REIT:Maguire Properties, Inc., a Maryland corporation. Rents:all rents, rent equivalents, moneys payable as damages (including payments by reason of the rejection of a Lease in a Bankruptcy Proceeding) or in lieu of rent or rent equivalents, royalties (including all oil and gas or other mineral royalties and bonuses), income, fees, receivables, receipts, revenues, deposits (including security, utility and other deposits), accounts, cash, issues, profits, charges for services rendered, and other payment and consideration of whatever form or nature received by or paid to or for the account of or benefit of Borrower, Manager or any of their agents or employees from any and all sources arising from or attributable to the Property, and the Improvements, including all receivables, customer obligations, installment payment obligations and other obligations now existing or hereafter arising or created out of the sale, lease, sublease, license, concession or other grant of the right of the use and occupancy of the Property or rendering of services by Borrower, Manager or any of their agents or employees and proceeds, if any, from business interruption or other loss of income insurance. Restricted Party:(i) Borrower, the OP, the Guarantor, or any Affiliated Manager, and (ii) any shareholder, general partner, member, non-member manager, direct or indirect legal or beneficial owner of, Borrower, the OP, Guarantor, any Affiliated Manager or any non-member manager; provided, however, that the term “Restricted Party” shall not include any limited partner of the OP, Guarantor, or any Affiliated Manager, or any shareholders of the REIT, or any person owning direct or indirect interests in or through such limited partners or shareholders. Sale or Pledge:a voluntary or involuntary sale, conveyance, assignment, transfer, encumbrance or pledge of a legal or beneficial interest. Servicer:a servicer selected by Lender to service the Loan, including any “master servicer” or “special servicer” appointed under the terms of any Pooling and Servicing Agreement or similar agreement entered into as a result of a Securitization. Spread: 1.90%. Spread Maintenance Premium:with respect to any payment or prepayment of Principal resulting from an acceleration of the Loan, an amount equal to the product of the following: (A)the amount of the Principal so accelerated, multiplied by (B)the Spread, multiplied by (C)a fraction (expressed as a percentage)having a numerator equal to the number of months difference between the Stated Maturity Date and the date such prepayment occurs (or the next succeeding Payment Date through which interest has been paid by Borrower)and a denominator equal to twelve (12). State:the state in which the Premises (as defined in the Mortgage) is located. - 12 - Stated Maturity Date:May 1, 2008, as the same may be extended pursuant to Section2.8 hereof, and as such date may be changed in accordance with Section 2.2.5 hereof. Taxable REIT Subsidiary:a taxable REIT subsidiary within the meaning of Section 856(1) of the Code and of which the OP owns, directly or indirectly, no less than a fifty-one percent (51%) interest. Taxes:all real estate and personal property taxes, assessments, water rates or sewer rents, maintenance charges, impositions, vault charges and license fees, now or hereafter levied or assessed or imposed against all or part of the Property. Term:the entire term of this Agreement, which shall expire upon repayment in full of the Debt and full performance of each and every obligation to be performed by Borrower pursuant to the Loan Documents. Title Insurance Policy:the ALTA mortgagee title insurance policy in the form acceptable to Lender issued with respect to the Property and insuring the Lien of the Mortgage. UCC:the Uniform Commercial Code as in effect in the state of Delaware or the state in which any of the Cash Management Accounts are located, as the case may be. Section 1.2Index of Other Definitions .The following terms are defined in the sections or Loan Documents indicated below: “Acceptable Counterparty” - 2.6.1 “Annual Budget” - 6.3.4 “Approved Annual Budget” - 6.3.4 “Applicable Taxes” - 2.2.3 “Asbestos” - 5.8.2 “Assignment of Leases and Rents” - 1.1(Definition of Loan Documents) “Award” - 7.3.2 “Bankruptcy Proceeding” - 4.8 “Blanket Insurance Premium Financing Arrangements” - 7.1.4 “Borrower Parties” - 10.1 “Capital Reserve Subaccount” - 3.4 “Cash Collateral Subaccount” - 3.8 “Cash Management Accounts” - 3.10 “Cash Management Agreement” - 1.1(Definition of Loan Documents) “Casualty” - 7.2.1 “Casualty/Condemnation Prepayment” - 2.3.2 “Casualty/Condemnation Subaccount” - 3.6 “Casualty Consultant” - 7.4.1(e) “Casualty Restoration” - 7.2.1 “Casualty Retainage” - 7.4.1(b) “Clearing Account” 3.1 “Clearing Account Agreement” - 1.1(Definition of Loan Documents) “Clearing Bank” - 3.1 - 13 - “Condemnation” - 7.3.1 “Condemnation Proceeds” - 7.4.1 “Condemnation Restoration” - 7.3.1 “Delinquency Date” - 5.2 “Determination Date” - 1.1 (Definition of LIBOR) “Deposit Account” - 3.1 “Disclosure Document” - 9.1.2 “Eligible Account” - Cash Management Agreement “Endorsement” - 5.26.b(c)(iv) “Environmental Indemnity” - 1.1 (Definition of Loan Documents) “Environmental Laws” - 4.21 “Environmental Reports” - 4.21 “Equipment” - Mortgage “Eurodollar Business Day” - 1.1 (Definition of LIBOR) “Event of Default” - 8.1 “Exchange Act” - 9.1.2 “Excluded Costs” - 5.4.2 “Extended Maturity Date” - 2.8 “Financing Installment” - 7.1.4 “Fitch” - 1.1(Definition of Rating Agency) “Foreign Lender” - 2.2.3 “Full Replacement Cost” - 7.1.1(j) “Full Coverage” - 7.1.1(a) “Government Lists” - 5.30 “Hazardous Substances” - 4.21 “Improvements” - Mortgage “Indemnified Liabilities” - 5.30 “Indemnified Party” - 5.30 “Indemnified Group” - 9.1.3 “Independent Director” - Schedule 5 “Initial Interest Period” - 1.1 (Definition of Interest Period) “Initial Rollover Deposit” - 3.5 “Insolvent” - 4.8 “Insurance Premiums” - 7.1.3 “Insurance Proceeds” - 7.4.1 “Insured Casualty” - 7.2.2 “Interest Rate Protection Agreement” - 2.6.1 “Investor” - 9.1.1 “Late Payment Charge” - 2.5.3 “Lender’s Consultant” - 5.8.1 “Liabilities” - 9.1.3 “Licenses” - 4.11 “Loan” - 2.1 “Master Lease Tenant” - 1.1 (Definition of Master Lease) “Minimum ML Rent” - 5.10.6 “Monthly Debt Service Payment Amount” - 2.2.1 - 14 - “Moody’s” - 1.1 (Definition of Rating Agency) “Mortgage” - 1.1(Definition of Loan Documents) “Net Proceeds” - 7.4(b) “New Payment Date” - 2.2.4 “Non-Recourse Guaranty” - 1.1 (Definition of Loan Documents) “Note” - 1.1 (Definition of Loan Documents) “Notice” - 6.1 “OFAC” - 5.30 “Parent” - 9.1.1(a) “Patriot Act” - 5.30 “Patriot Act Offense” - 5.30 “Permitted Indebtedness” - 5.22 “Policies” or “Policy” - 7.1.2 “Principal” - 2.1 “Proceeds” - 7.2.2 “Provided Information” - 9.1.1 “Public Releases:- 10.16 “Registration Statement” - 9.1.3 “Related Party” or “Related Parties - 4.33(d) “Remedial Work” - 5.8.3 “Rent Roll” - 4.16 “Required Repairs” - 3.2.1 “Required Repairs Subaccount” - 3.2.2 “Restoration” - 7.3.1 “Rollover Reserve Subaccount” - 3.5 “S&P” - 1.1(Definition of Rating Agency) “Securities” - 9.1.1 “Securities Act” - 9.1.2 “Securitization” - 9.1.1 “Securitization Information - 9.1.3(b) “Security Deposit Account” - 3.7 “Security Deposit Subaccount” - 3.7 “Significant Casualty” - 7.2.2 “Special Purpose Bankruptcy Remote Entity” - 5.13 “Subaccounts” - 3.1 “Subordination of Management Agreement” - 5.12.1 “Survey” - 4.31 “Tax and Insurance Impound Funds” - 3.3 “Tax and Insurance Subaccount” - 3.3 “Tenant Estoppels” - 4.16 “Terrorism Acts” - 7.1.1(j) “Threshold Amount” - 5.4.2 “Toxic Mold” - 4.21 “Transfer” - 5.26.3 Section 1.3Principles of Construction - 15 - .Unless otherwise specified, (i)all references to sections and schedules are to those in this Agreement, (ii)the words “hereof,” “herein” and “hereunder” and words of similar import refer to this Agreement as a whole and not to any particular provision, (iii)all definitions are equally applicable to the singular and plural forms of the terms defined, (iv)the word “including” means “including but not limited to,” and (v)accounting terms not specifically defined herein shall be construed in accordance with GAAP.To the extent that the definition of Net Operating Income deviates from GAAP, the definitions of such terms contained herein shall govern. ARTICLE 2 GENERAL LOAN TERMS Section 2.1The Loan .Lender is making a loan (the “Loan”) to Borrower on the date hereof, in the original principal amount (the “Principal”) of $200,000,000 which shall mature on the Stated Maturity Date.Borrower acknowledges receipt of the Loan, the proceeds of which are being and shall be used to (i) acquire the Property, (ii)fund certain of the Subaccounts, and (iii)pay transaction costs.Any excess proceeds may be used for any lawful purpose. No amount repaid in respect of the Loan may be reborrowed. Section 2.2Interest; Monthly Payments . 2.2.1Generally.From and after the date hereof, interest on the unpaid Principal shall accrue at the Interest Rate and be payable as hereinafter provided.On the date hereof, Borrower shall pay interest on the unpaid Principal from the date hereof through and including May 5, 2007.On June 6, 2007 and each Payment Date thereafter through and including the Maturity Date, the interest on the Principal at the Interest Rate shall be payable in monthly installments (each such installment, the “Monthly Debt Service Payment Amount”).The Monthly Debt Service Payment Amount due on any Payment Date shall be applied to the payment of interest accrued during the preceding Interest Period.All accrued and unpaid interest shall be due and payable on the Maturity Date.If the Loan is repaid on any date other than on a Payment Date (whether prior to or after the Stated Maturity Date), Borrower shall also pay interest that would have accrued on such repaid Principal to but not including the next Payment Date. 2.2.2Default Rate.After the occurrence and during the continuance of an Event of Default, the entire unpaid Debt shall bear interest at the Default Rate, and shall be payable, to the extent permitted by applicable law, within ten (10) days after the date Lender makes written demand therefor. 2.2.3Taxes.Any and all payments by Borrower hereunder and under the other Loan Documents shall be made free and clear of and without deduction for any and all present or future taxes, levies, imposts, deductions, charges or withholdings, and all liabilities with respect thereto, excluding taxes imposed on Lender’s income, and franchise and other similar taxes imposed on Lender by the law or regulation of any Governmental Authority (all such non- - 16 - excluded taxes, levies, imposts, deductions, charges, withholdings and liabilities being hereinafter referred to in this Section 2.2.3 as “Applicable Taxes”).If Borrower shall be required by law to deduct any Applicable Taxes from or in respect of any sum payable hereunder to Lender, the following shall apply:(i)the sum payable shall be increased as may be necessary so that after making all required deductions (including deductions applicable to additional sums payable under this Section 2.2.3), Lender receives an amount equal to the sum it would have received had no such deductions been made, (ii)Borrower shall make such deductions and (iii)Borrower shall pay the full amount deducted to the relevant taxation authority or other authority in accordance with applicable law.Payments pursuant to this Section 2.2.3 shall be made within ten (10) days after the date Lender makes written demand therefor.Notwithstanding the foregoing, if the Loan is transferred to a transferee, assignee or purchaser, which, in each case, is organized under the laws of any jurisdiction other than the United States of America or any state thereof (a “Foreign Lender”), the transferor shall cause such Foreign Lender, concurrently with the effectiveness of such transfer, to furnish to the transferor and Borrower either a United States Internal Revenue Service Form W-8BEN, United States Internal Revenue Service Form W-8ECI or United States Internal Revenue Service Form W-8IMY, including applicable attachments (in each case, wherein such Foreign Lender claims entitlement to complete exemption from United States federal withholding tax on all interest payments hereunder); provided, however, that in the event that the transferor fails to cause the Foreign Lender to furnish any such Form or such Foreign Lender is not entitled to a complete exemption from United States withholding tax, Borrower shall deduct any Applicable Taxes to the extent required by law and payments shall be made net of any Applicable Taxes without regard to the provisions of clause(i) of the second sentence of this Section2.2.3.In each case, if a specified form is no longer in use, the delivery obligation specified in this Section 2.2.3 shall apply to the applicable successor form.In addition, each Foreign Lender, if any, shall deliver such forms within a reasonable period of time following the obsolescence, expiration or invalidity of any form previously delivered by such Foreign Lender.Each Foreign Lender shall within a reasonable period of time notify Borrower at any time it determines that it is no longer in a position to provide any previously delivered form or certificate to Borrower (or any other form of certification adopted by a taxing authority for such purpose). 2.2.4Breakage Indemnity.Borrower shall indemnify Lender against any loss or expense which Lender may actually sustain or incur in liquidating or redeploying deposits from third parties acquired to effect or maintain the Loan or any part thereof as a consequence of (i)any payment or prepayment of the Loan or any portion thereof made on a date other than a Payment Date and (ii)any default in payment or prepayment of the Principal or any part thereof or interest accrued thereon, as and when due and payable (at the date thereof or otherwise, and whether by acceleration or otherwise).Lender shall deliver to Borrower a statement for any such sums which it is entitled to receive pursuant to this Section2.2.4, which statement shall be binding and conclusive absent manifest error.Borrower’s obligations under this Section2.2.4 are in addition to Borrower’s obligations to pay any Spread Maintenance Premium applicable to a payment or prepayment of Principal resulting from an acceleration of the Loan prior to the Stated Maturity Date.Notwithstanding the foregoing, Lender acknowledges and agrees that no such breakage costs will be incurred in connection with any payment or prepayment of the Loan or any portion thereof made on a date other than a Payment Date to the extent such payment or prepayment includes interest that would have accrued on such repaid Principal to but not including the next Payment Date - 17 - 2.2.5New Payment Date.Lender shall have the right, to be exercised not more than once during the term of the Loan, to change the Payment Date to a date later than the first (1st) day of each month (a “New Payment Date”), on thirty (30) days’ written notice to Borrower; provided, however, that any such change in the Payment Date:(i)shall not modify the amount of regularly scheduled monthly principal (if any) and interest payments, except that the first payment of principal (if any) and interest payable on the New Payment Date shall be accompanied by interest at the interest rate herein provided for the period from the Payment Date in the month in which the New Payment Date first occurs to the New Payment Date and (ii)shall extend the Stated Maturity Date to the New Payment Date occurring in the month set forth in the definition of Stated Maturity Date. Section 2.3Loan Repayment . 2.3.1Repayment.Borrower shall repay the entire outstanding principal balance of the Note in full on the Maturity Date, together with interest thereon to (but excluding) the date of repayment and any other amounts due and owing under the Loan Documents.Except during the continuance of an Event of Default, all proceeds of any repayment, including any prepayments of the Loan, shall be applied by Lender as follows in the following order of priority:First, accrued and unpaid interest at the Interest Rate; second, to Principal; and third, to and any other amounts then due and owing under the Loan Documents.If the Debt is accelerated by reason of an Event of Default, then Lender shall be entitled to receive, in addition to the unpaid Principal and accrued interest and other sums due under the Loan Documents, an amount equal to the Spread Maintenance Premium, if any, applicable to such Principal so accelerated.During the continuance of an Event of Default, all proceeds of repayment, including any payment or recovery on the Property (whether through foreclosure, deed-in-lieu of foreclosure, or otherwise) shall, unless otherwise provided in the Loan Documents, be applied in such order and in such manner as Lender shall elect in Lender’s discretion. 2.3.2Mandatory Prepayments.The Loan is subject to mandatory prepayment in certain instances of Insured Casualty or Condemnation (each, a “Casualty/Condemnation Prepayment”), in the manner and to the extent set forth in Section 7.4.2 hereof.Each Casualty/Condemnation Prepayment, after deducting Lender’s costs and expenses (including reasonable attorneys’ fees and expenses) in connection with the settlement or collection of the Proceeds or Award, shall be applied in the same manner as repayments under Section 2.3.1 above, and if such Casualty/Condemnation Payment is made on any date other than a Payment Date, then such Casualty/Condemnation Payment shall include interest that would have accrued on the Principal prepaid to but not including the next Payment Date.Notwithstanding anything to the contrary contained herein, each Casualty/Condemnation Prepayment shall be applied in inverse order of maturity and shall not extend or postpone the due dates of the monthly installments due under the Note or this Agreement. 2.3.3Intentionally Omitted . - 18 - 2.3.4Optional Prepayments (a).Provided no Event of Default shall be continuing, Borrower shall have the right to prepay the Principal in whole but not in part, provided that Borrower gives Lender at least fifteen (15) days’ prior written notice thereof.If any such prepayment is not made on a Payment Date, Borrower shall also pay interest that would have accrued on such prepaid Principal to, but not including, the next Payment Date. 2.3.5Prepayments After Default.If after the occurrence and during the continuance of an Event of Default, payment of all or any part of the principal of the Loan is tendered by Borrower, a purchaser at foreclosure or any other Person, such tender shall be deemed an attempt to circumvent the prohibition against prepayment set forth in Section 2.3.1 hereof and Borrower, such purchaser at foreclosure or other Person shall pay the Spread Maintenance Premium, in addition to the outstanding principal balance, all accrued and unpaid interest and other amounts payable under the Loan Documents. Section 2.4Release of Property on Payment in Full . Lender shall, upon the written request and at the expense of Borrower, upon payment in full of the Debt in accordance herewith, release or, if requested by Borrower, assign to Borrower’s designee (without any representation or warranty by and without any recourse against Lender whatsoever), the Lien of the Loan Documents if not theretofore released. Section 2.5Payments and Computations . 2.5.1Making of Payments.Each payment by Borrower shall be made in funds settled through the New York Clearing House Interbank Payments System or other funds immediately available to Lender by 4:00 p.m., New York City time, on the date such payment is due, to Lender by deposit to such account as Lender may designate by written notice to Borrower.Whenever any such payment shall be stated to be due on a day that is not a Business Day, such payment shall be made on the first Business Day thereafter.All such payments shall be made irrespective of, and without any deduction, set-off or counterclaim whatsoever and are payable without relief from valuation and appraisement laws and with all costs and charges incurred in the collection or enforcement thereof, including attorneys’ fees and court costs. 2.5.2Computations.Interest payable under the Loan Documents shall be computed on the basis of the actual number of days elapsed over a 360-day year. 2.5.3Late Payment Charge.If any Principal, interest or other sum due under any Loan Document is not paid by Borrower on the date on which it is due, Borrower shall pay to Lender (within ten (10) days after the date Lender makes written demand therefor) an amount equal to the lesser of five percent (5%) of such unpaid sum or the maximum amount permitted by applicable law (the “Late Payment Charge”), in order to defray the expense incurred by Lender in handling and processing such delinquent payment and to compensate Lender for the - 19 - loss of the use of such delinquent payment.Such amount shall be secured by the Loan Documents. Section 2.6Interest Rate Protection Agreement . 2.6.1Interest Rate Protection Agreement.As of the date hereof, Borrower has entered into, made (or will make concurrently with the funding of the Loan) all payments required under, and satisfied all conditions precedent to the effectiveness of, an interest rate protection agreement that satisfies all of the following conditions.(such interest rate protection agreement together with (i)any extension thereof or (ii)any other interest rate protection agreement entered into pursuant to Section 2.8 hereof, being referred to herein as the “Interest Rate Protection Agreement”): (1)the Interest Rate Protection Agreement is with a financial institution having a long term, unsecured and unsubordinated debt rating of at least “AA” by S&P and “Aa2” by Moody’s and “AA” by Fitch (an “Acceptable Counterparty”); has a term ending no earlier than the originally scheduled Stated Maturity Date; is an interest rate cap in respect of a notional amount not less than the maximum principal amount of the Loan that shall have the effect of capping LIBOR at 6.50% per annum; and provides that the only obligation of Borrower thereunder is the making of a single payment upon the execution and delivery thereof. (2)Borrower’s interest in such Interest Rate Protection Agreement have been assigned to Lender pursuant to documentation satisfactory to Lender in form and substance, andthe counterparty to such Interest Rate Protection Agreement has executed and delivered to Lender an acknowledgment of such assignment, which acknowledgment includes such counterparty’s agreement to pay directly into the Clearing Account all sums payable by such counterparty pursuant to the Interest Rate Protection Agreement and shall otherwise be satisfactory to Lender in form and substance. (3)In connection with an Interest Rate Protection Agreement, Borrower shall obtain and deliver to Lender an opinion of counsel from counsel (in-house or independent) for the issuer of the Interest Rate Protection Agreement (upon which Lender and its successors and assigns may rely) which shall provide in relevant part, that: (a) the issuer is duly organized, validly existing, and in good standing under the laws of its jurisdiction of incorporation and has the organizational power and authority to execute and deliver, and to perform its obligations under, the Interest Rate Protection Agreement; (b) the execution and delivery of the Interest Rate Protection Agreement by the issuer, and any other agreement which the issuer has executed and delivered pursuant thereto, and the performance of its obligations thereunder have been and remain duly authorized by all necessary action and do not contravene any provision of its certificate of incorporation or by-laws (or equivalent organizational documents) or any law, regulation or contractual restriction binding on or affecting it or its property; (c) all consents, authorizations and approvals required for the execution and delivery by the issuer of the Interest Rate Protection Agreement, and any other agreement which the issuer has executed and delivered pursuant thereto, and the performance of its obligations thereunder have been obtained and remain in full force and effect, all conditions thereof have been duly complied with, and no - 20 - other action by, and no notice to or filing with any governmental authority or regulatory body is required for such execution, delivery or performance; and (d) the Interest Rate Protection Agreement, and any other agreement which the issuer has executed and delivered pursuant thereto, has been duly executed and delivered by the issuer and constitutes the legal, valid and binding obligation of the issuer, enforceable against the issuer in accordance with its terms, subject to applicable bankruptcy, insolvency and similar laws affecting creditors’ rights generally, and subject, as to enforceability, to general principles of equity (regardless of whether enforcement is sought in a proceeding in equity or at law). (4)In the event of any downgrade, withdrawal or qualification of the rating of the issuer of the Interest Rate Protection Agreement below “AA-” by S&P or Fitch and “Aa3” by Moody’s, Borrower shall replace the Interest Rate Protection Agreement with a replacement Interest Rate Protection Agreement from an Acceptable Counterparty (with terms identical to the Interest Rate Protection Agreement being replaced, or otherwise approved by Lender in its reasonable discretion and the Rating Agencies) not later than thirty (30) days following receipt of notice from Lender or the Servicer of such downgrade, withdrawal or qualification. 2.6.2Execution of Documents.Borrower shall promptly execute and deliver to the counterparty of the Interest Rate Protection Agreement such confirmations and agreements as may be requested by such counterparty in connection with such Interest Rate Protection Agreement. 2.6.3No Obligation of Lender.Borrower agree that Lender shall not have any obligation, duty or responsibility to Borrower or any other Person by reason of, or in connection with, any Interest Rate Protection Agreement (including any duty to provide or arrange any Interest Rate Protection Agreement, to consent to any mortgage or pledge of the Property or any portion thereof as security for Borrower’s performance of its obligations under any Interest Rate Protection Agreement, or to provide any credit or financial support for the obligations of Borrower or any other Person thereunder or with respect thereto).No Interest Rate Protection Agreement shall alter, impair, restrict, limit or modify in any respect the obligation of Borrower to pay interest on the Loan as and when the same becomes due and payable in accordance with the provisions of the Loan Documents. 2.6.4Receipts from Interest Rate Protection Agreements.All payments made by the counterparty to the Interest Rate Protection Agreement shall be deposited into the Clearing Account and applied in the same manner as Rents are applied under Section 3.11 hereof. Section 2.7Spread Maintenance Premium .Upon any repayment or prepayment of Principal in connection with an acceleration of the Loan as a result of an Event of Default, Borrower shall pay to Lender on the date of the acceleration of the Loan the Spread Maintenance Premium applicable thereto.All Spread Maintenance Premium payments hereunder shall be deemed to be earned by Lender upon the funding of the Loan. Section 2.8Extension Options - 21 - .Borrower shall have the right, at its option, to extend the Term until May 1, 2009 (the “Extended Maturity Date”) by giving notice of such extension to Lender at least fifteen (15) days prior to the originally scheduled Stated Maturity Date.Upon receipt of such request to extend the Term until the Extended Maturity Date, Lender will promptly confirm to Borrower in writing whether or not the Stated Maturity Date will be so extended, which extension will be granted upon the satisfaction of the following conditions: (i)No Event of Default exists at the time such request is made and on the originally scheduled Stated Maturity Date; (ii)Borrower delivers to Lender an Officer’s Certificate confirming the accuracy of the information contained in clause (a) above; (iii)On or prior to the originally scheduled Stated Maturity Date, Borrower either (i) extends the term of the Interest Rate Protection Agreement to a date not earlier than the Extended Maturity Date, or (ii)enters into a new interest rate protection agreement which expires no earlier than the Extended Maturity Date, and which extension or new agreement is in respect of a notional amount of the then outstanding Principal and is otherwise on the same terms set forth in Section2.6.1 hereof and has the effect of capping LIBOR at 6.50% per annum; and (iv)On the originally scheduled Stated Maturity Date, the Debt Service Coverage Ratio is at least equal to 1.10:1.00.In calculating the Debt Service Coverage Ratio solely for purposes of determining whether the condition in this clause (iv) has been satisfied, the Net Operating Income component of such calculation shall be computed without taking into account the rent payable pursuant to the Master Lease. If Borrower is unable to satisfy all of the foregoing conditions within the applicable time frames for each, Lender shall have no obligation to extend the Stated Maturity Date hereunder. ARTICLE 3 CASH MANAGEMENT AND RESERVES Section 3.1Cash Management Arrangements .Borrower shall, on or before May 15, 2007, cause all Rents to be transmitted directly by non-residential tenants of the Property into an Eligible Account (the “Clearing Account”) maintained by Borrower at a local bank selected by Borrower, which shall at all times be an Eligible Institution (the “Clearing Bank”) as more fully described in the Clearing Account Agreement.Without in any way limiting the foregoing, all Rents received by Borrower or Manager from and after the date hereof shall be deposited into the Clearing Account within one (1) Business Day of receipt.Funds deposited into the Clearing Account shall be swept by the Clearing Bank on a daily basis into the Borrower’s operating account at the Clearing Bank, unless a Cash Management Period is continuing, in which event such funds shall be swept on a daily basis into an Eligible Account at the Deposit Bank controlled by Lender (the “Deposit Account”) and applied and disbursed in accordance with this Agreement.Funds in the Deposit - 22 - Account shall be invested at Lender’s discretion only in Permitted Investments.Lender will also establish subaccounts of the Deposit Account which shall at all times be Eligible Accounts (and may be ledger or book entry accounts and not actual accounts) (such subaccounts are referred to herein as “Subaccounts”).The Deposit Account and any Subaccount will be under the sole control and dominion of Lender, and Borrower shall have no right of withdrawal therefrom.Borrower shall pay for all expenses of opening and maintaining all of the above accounts. Section 3.2Required Repairs . 3.2.1Completion of Required Repairs .Borrower shall perform and complete each item of the repairs and environmental remedial work at the Property described on Schedule 1 hereto (the “Required Repairs”) within six (6) months of the date hereof or such shorter period of time for such item set forth on Schedule 1 hereto. 3.2.2Required Repairs Reserves .On the date hereof, Borrower shall deposit with Lender the aggregate amount set forth on Schedule 1 hereto as being required to complete the Required Repairs and Lender shall cause such amount to be transferred to a Subaccount (the “Required Repairs Subaccount”).Provided no Event of Default shall have occurred and is then continuing, Lender shall disburse funds held in the Required Repairs Subaccount to Borrower, within fifteen (15) days after the delivery by Borrower to Lender of a request therefor (but not more often than once per month), in increments of at least $5,000, accompanied by the following items (which items shall be in form and substance reasonably satisfactory to Lender): (i)an Officer’s Certificate (A)certifying that the Required Repairs or any portion thereof which are the subject of the requested disbursement have been completed in a good and workmanlike manner and in accordance with all applicable Legal Requirements, (B)identifying each Person that supplied materials or labor in connection with such Required Repairs or any portion thereof and (C)stating that each such Person has been or, upon receipt of the requested disbursement, will be paid in full with respect to the portion of the Required Repairs which is the subject of the requested disbursement; (ii)copies of appropriate Lien waivers or other evidence of payment satisfactory to Lender; (iii)at Lender’s option, if the costs of the repairs exceed $250,000, a title search for the Property indicating that it is free from all Liens not previously approved by Lender; (iv)a copy of each License required to be obtained by Borrower with respect to the portion of the Required Repairs which is the subject of the requested disbursement; and (v)such other evidence as Lender shall reasonably request that the Required Repairs which are the subject of the requested disbursement have been completed and paid for (or will be paid for with such disbursement).Provided no Default or Event of Default shall have occurred and is continuing, upon Borrower’s completion of all Required Repairs in accordance with this Section3.2, Lender shall release any funds remaining in the Required Repairs Subaccount, if any, to Borrower Section 3.3Taxes and Insurance - 23 - .Borrower shall pay to Lender (i)on each Payment Date, one-twelfth (1/12th) of the Taxes that Lender estimates will be payable during the next ensuing twelve (12) months in order to accumulate with Lender sufficient funds to pay all such Taxes at least thirty (30) days prior to their Delinquency Date, and (ii)(1)for so long as the applicable Blanket Insurance Premium Financing Arrangement remains in full force and effect, on each Payment Date, the Financing Installment for the next occurring payment under the applicable Blanket Insurance Premium Financing Arrangement and/or (2)with respect to any Insurance Premiums not covered by a Blanket Insurance Premium Financing Arrangement, on each Payment Date, one-twelfth (1/12th) of the Insurance Premiums that Lender estimates will be payable for the renewal of the coverage afforded by the Policies upon the expiration thereof in order to accumulate with Lender sufficient funds to pay all such Insurance Premiums at least thirty (30) days prior to the expiration of the Policies (said amounts in (i) and (ii) above hereinafter called the “Tax and Insurance Impound Funds”).Such amounts will be transferred by Lender to a Subaccount (the “Tax and Insurance Subaccount”).Lender will apply the Tax and Insurance Impound Funds to payments of Taxes and Insurance Premiums required to be made by Borrower pursuant to Section 5.2 hereof and Section 7.1 hereof and/or to payments due to the applicable finance company under the applicable Blanket Insurance Premium Financing Arrangement, as applicable.In making any payment relating to the Tax and Insurance Impound Funds, Lender may do so according to any bill, statement or estimate procured from the appropriate public office (with respect to Taxes) or insurer or agent (with respect to Insurance Premiums), without inquiry into the accuracy of such bill, statement or estimate or into the validity of any tax, assessment, sale, forfeiture, tax lien or title or claim thereof.If the amount of the Tax and Insurance Impound Funds shall exceed the amounts due for Taxes and Insurance Premiums pursuant to Section 5.2 hereof and Section 7.1 hereof, Lender shall, in its sole discretion, return any excess to Borrower or credit such excess against future payments to be made to the Tax and Insurance Impound Funds.In allocating such excess, Lender may deal with the person shown on the records of Lender to be the owner of the Property.If at any time Lender determines that the Tax and Insurance Impound Funds is not or will not be sufficient to pay the items set forth in (i) and (ii) above, Lender shall notify Borrower of such determination and Borrower shall increase its monthly payments to Lender by the amount that Lender estimates is sufficient to make up the deficiency at least thirty (30) days prior to delinquency of the Taxes and/or expiration of the Policies, as the case may be.All earnings of interest on the Tax and Insurance Impound Funds shall become part of the Tax and Insurance Impound Funds and shall be disbursed in accordance with this Section 3.3.If Lender so elects at any time, Borrower shall provide, at Borrower’s expense, a tax service contract for the Term issued by a tax reporting agency acceptable to Lender.If Lender does not so elect, Borrower shall reimburse Lender for the cost of making annual tax searches throughout the Term. Section 3.4Capital Expense Reserves .Borrower shall pay to Lender on each Payment Date an amount initially equal to $7,478 (one-twelfth (1/12th) of the product obtained by multiplying $0.20 by the aggregate number of rentable square feet of space in the Property).Lender will transfer such amount into a Subaccount (the “Capital Reserve Subaccount”).Additionally, upon thirty (30) days’ prior notice to Borrower, Lender may reassess the amount of the monthly payment required under this Section3.4 from time to time in its reasonable discretion (based upon its then current underwriting standards).Provided that no Event of Default is continuing, Lender shall disburse funds held in the Capital Reserve Subaccount to Borrower, within fifteen (15) days after the delivery by Borrower to - 24 - Lender of a request therefor (but not more often than once per month), in increments of at least $5,000 provided that (i)such disbursement is for an Approved Capital Expense; (ii)with respect to disbursements in excess of $100,000, Lender shall have (if it desires) verified (by an inspection conducted at Borrower’s expense) performance of the work associated with such Approved Capital Expense; and (iii)the request for disbursement is accompanied by (A)an Officer’s Certificate certifying (1)that such funds will be used to pay or reimburse Borrower for Approved Capital Expenses and a description thereof, (2)that all outstanding trade payables (other than those to be paid from the requested disbursement or those constituting Permitted Indebtedness)have been paid in full, (3)that the same has not been the subject of a previous disbursement, and (4)that all previous disbursements have been used to pay the previously identified Approved Capital Expenses, and (B)lien waivers or other evidence of payment satisfactory to Lender, (C) at Lender’s option, a title search for the Property indicating that the Property is free from all Liens, claims and other encumbrances not previously approved by Lender and (D)such other evidence as Lender shall reasonably request that the Approved Capital Expenses at the Property to be funded by the requested disbursement have been completed and are paid for or will be paid upon such disbursement to Borrower.Any such disbursement of more than $100,000 to pay (rather than reimburse) Approved Capital Expenses may, at Lender’s option, be made by joint check payable to Borrower and the payee on such Approved Capital Expenses. Section 3.5Rollover Reserve .Borrower shall pay to Lender $13,880,000 on the date hereof (the “Initial Rollover Deposit”), and Lender shall transfer such funds into a Subaccount (the “Rollover Reserve Subaccount”).Borrower shall also pay to Lender (for deposit into the Rollover Reserve Subaccount) all Lease Termination Payments received by Borrower with respect to Material Leases; provided, however, once Borrower has provided to Lender evidence reasonably acceptable to Lender that the space under the Lease that was the subject of such Lease Termination Payment has been re-tenanted and all Approved Leasing Expenses in connection with such space have been paid, Lender shall (provided no Event of Default is then continuing) disburse to Borrower any remaining portion of the subject Lease Termination Payment.Provided that no Event of Default has occurred and is continuing, Lender shall disburse funds held in the Rollover Reserve Subaccount to Borrower, within fifteen (15) days after the delivery by Borrower to Lender of a request therefor (but not more often than once per month), in increments of at least $5,000, provided (i)such disbursement is for an Approved Leasing Expense; (ii)with respect to disbursements in excess of $100,000, Lender shall have (if it desires) verified (by an inspection conducted at Borrower’s expense) performance of any construction work associated with such an Approved Leasing Expense; and (iii)the request for disbursement is accompanied by (A)an Officer’s Certificate certifying (1)that such funds will be used only to pay (or reimburse Borrower for) an Approved Leasing Expense, and a description thereof, (2)that all outstanding trade payables (other than those to be paid from the requested disbursement or those constituting Permitted Indebtedness) have been paid in full, (3)that the same has not been the subject of a previous disbursement, and (4)that all previous disbursements have been used only to pay (or reimburse Borrower for) the previously identified Approved Leasing Expenses, and (B)reasonably detailed supporting documentation as to the amount, necessity and purpose therefor.Any such disbursement of more than $100,000 to pay (rather than reimburse) Approved Leasing Expenses may, at Lender’s option, be made by joint check payable to - 25 - Borrower and the payee of such Approved Leasing Expenses.On the date on which Lender has determined that the Property has achieved a Debt Service Coverage Ratio of at least 1.10:1 for two (2) consecutive Calculation Dates, provided no Default or Event of Default is then continuing, an amount equal to the lesser of (x) $6,600,000 and (y) the funds then remaining in the Rollover Reserve Subaccount (other than funds constituting Lease Termination Payments) not previously disbursed or applied shall be released to Borrower.In calculating the Debt Service Coverage Ratio solely for purposes of determining whether or not funds may be released from the Rollover Reserve Subaccount as contemplated by the preceding sentence, the Net Operating Income component of such calculation shall be computed without taking into account the rent payable under the Master Lease. Section 3.6Casualty/Condemnation Subaccount .Borrower shall pay, or cause to be paid, to Lender all Proceeds or Awards due to any Casualty or Condemnation to be transferred to a Subaccount (the “Casualty/Condemnation Subaccount”) in accordance with the provisions of Article 7 hereof.All amounts in the Casualty/Condemnation Subaccount shall be disbursed in accordance with the provisions of Article 7 hereof. Section 3.7Security Deposits .Borrower shall keep all security deposits actually paid to Borrower under Leases at a separately designated account under Borrower’s control at the Clearing Bank (and in the case of a letter of credit received after the date hereof, assigned with full power of attorney and executed sight drafts to Lender) so that the security deposits shall not be commingled with any other funds of Borrower (such account, the “Security Deposit Account”).After the occurrence of an Event of Default which is continuing, Borrower shall, upon Lender’s request, if permitted by applicable Legal Requirements, turn over to Lender the security deposits (and any interest theretofore earned thereon) under Leases, to be held by Lender in a Subaccount (the “Security Deposit Subaccount”) subject to the terms of the Leases.Security deposits held in the Security Deposit Subaccount will be released by Lender upon notice from Borrower together with such evidence as Lender may reasonably request that such security deposit is required to be returned to a tenant pursuant to the terms of a Lease or may be applied as Rent pursuant to the rights of Borrower under the applicable Lease.Any letter of credit or other instrument that Borrower receives in lieu of a cash security deposit under any Lease entered into after the date hereof shall (i)be maintained in full force and effect in the full amount required by the applicable Lease unless replaced by a cash deposit as hereinabove described and (ii)if permitted pursuant to any Legal Requirements, name Lender as payee or mortgagee thereunder (or at Lender’s option, be fully assignable to Lender). Section 3.8Cash Collateral Subaccount .If a Cash Management Period shall have commenced, then on the immediately succeeding Payment Date and on each Payment Date thereafter during the continuance of such Cash Management Period, all Available Cash shall be paid to Lender, which amounts shall be transferred by Lender into a Subaccount (the “Cash Collateral Subaccount”) as cash collateral for the Debt.Any funds in the Cash Collateral Account and not previously disbursed or applied - 26 - shall be disbursed to Borrower upon the termination of such Cash Management Period.Lender shall have the right, but not the obligation, at any time during the continuance of an Event of Default, in its sole and absolute discretion to apply all sums then on deposit in the Cash Collateral Subaccount to the Debt, in such order and in such manner as Lender shall elect in its sole and absolute discretion, including to make a prepayment of Principal (together which the applicable Spread Maintenance Premium applicable thereto). Section 3.9Intentionally Omitted . Section 3.10Grant of Security Interest; Application of Funds .As security for payment of the Debt and the performance by Borrower of all other terms, conditions and provisions of the Loan Documents, Borrower hereby pledges and assigns to Lender, and grants to Lender a security interest in, all Borrower’s right, title and interest in and to the Clearing Account, the Deposit Account and all Subaccounts, all Rents and in and to all payments to or monies held in the Clearing Account, the Deposit Account, and all Subaccounts created pursuant to this Agreement (collectively, the “Cash Management Accounts”).Borrower hereby grants to Lender a continuing security interest in, and agrees to hold in trust for the benefit of Lender, all Rents in its possession prior to the (i)payment of such Rents to Lender or (ii)deposit of such Rents into the Deposit Account until such Rents are released to Borrower from the Clearing Account pursuant to this Agreement and the Cash Management Agreement.Borrower shall not, without obtaining the prior written consent of Lender, further pledge, assign or grant any security interest in any Cash Management Account, or permit any Lien to attach thereto, or any levy to be made thereon, or any UCC Financing Statements, except those naming Lender as the secured party, to be filed with respect thereto.This Agreement is, among other things, intended by the parties to be a security agreement for purposes of the UCC.Upon the occurrence and during the continuance of an Event of Default, Lender may apply any sums in any Cash Management Account in any order and in any manner as Lender shall elect in Lender’s discretion without seeking the appointment of a receiver and without adversely affecting the rights of Lender to foreclose the Lien of the Mortgage or exercise its other rights under the Loan Documents.Cash Management Accounts shall not constitute trust funds and may be commingled with other monies held by Lender.Provided no Event of Default has occurred and is continuing, at the direction of Borrower, Lender shall deposit the amounts held in the Cash Management Accounts in Permitted Investments selected by Borrower.All investment earnings which accrues on the funds in any Cash Management Account shall accrue for the benefit of Borrower and shall be taxable to Borrower and shall be added to and disbursed in the same manner and under the same conditions as the principal sum on which said interest accrued.Lender shall not be responsible for any losses resulting from the investment of the Funds or for obtaining any specific level or percentage of earnings on such investment.Upon repayment in full of the Debt, all remaining funds in the Cash Management Accounts, if any, shall be promptly disbursed to Borrower. Section 3.11Property Cash Flow Allocation - 27 - . (a)During any Cash Management Period, all Rents deposited into the Deposit Account during the immediately preceding Interest Period shall be applied on each Payment Date as follows in the following order of priority:(i)First, to make payments into the Tax and Insurance Subaccount as required under Section 3.3 hereof; (ii)Second, [intentionally omitted]; (iii) Third,to pay the monthly portion of the fees charged by the Deposit Bank in accordance with the Cash Management Agreement; (iv)Fourth, to Lender to pay the Monthly Debt Service Payment Amount due on such Payment Date (plus, if applicable, interest at the Default Rate and all other amounts, other than those described under other clauses of this Section 3.11(a), then due to Lender under the Loan Documents); (v)Fifth, to make payments into the Capital Reserve Subaccount if, and as, required under Section3.4 hereof; (vi) Sixth, to make payments into the Rollover Reserve Subaccount if, and as, required under Section3.5 hereof; (vii)Seventh, to Borrower the monthly amount set forth in the Approved Budget for the following month as being necessary for payment of Approved Operating Expenses at the Property for such month, plus the amount for Budget Variances (as defined in the Cash Management Agreement); (viii)Eighth, after the consummation of a Securitization, to pay the pro rata portion of the expenses described in Section 9.1.4 hereof; and (ix)Lastly, to make payments in an amount equal to all remaining Available Cash on such Payment Date into the Cash Collateral Subaccount in accordance with Section 3.8 hereof. (b)The failure of Borrower to make all of the payments required under clauses (i) through (ix) of Section 3.11(a) above in full on each Payment Date shall constitute an Event of Default under this Agreement; provided, however, if adequate funds are available in the Deposit Account for such payments, the failure by the Deposit Bank to allocate such funds into the appropriate Subaccounts shall not constitute an Event of Default. (c)Notwithstanding anything to the contrary contained in this Section 3.11, after the occurrence and continuance of a Default or an Event of Default, Lender may apply all Rents deposited into the Deposit Account and other proceeds of repayment in such order and in such manner as Lender shall elect. . ARTICLE 4 REPRESENTATIONS AND WARRANTIES Borrower represents and warrants to Lender as of the date hereof that, except to the extent (if any) disclosed on Schedule 2 hereto with reference to a specific Section of this Article 4: Section 4.1Organization; Special Purpose .Borrower has been duly organized and is validly existing and in good standing under the laws of the state of its formation, with requisite power and authority, and all rights, licenses, permits and authorizations, governmental or otherwise, necessary to own its properties and to transact the business in which it is now engaged.Borrower is duly qualified to do business and is in good - 28 - standing in each jurisdiction where it is required to be so qualified in connection with its properties, business and operations.Borrower is a Special Purpose Bankruptcy Remote Entity. Section 4.2Authorization; Valid Execution and Delivery; Enforceability .Borrower has taken all necessary actions for the authorization of the borrowing on account of the Loan and for the execution and delivery of the Loan Documents, including, without limitation, that those members of Borrower whose approval is required by the terms of Borrower’s organizational documents have duly approved the transactions contemplated by the Loan Documents and have authorized execution and delivery thereof by the respective signatories.To the best of Borrower’s knowledge, no other consent by any local, state or federal agency is required in connection with the execution and delivery of the Loan Documents.All of the Loan Documents requiring execution by Borrower have been duly and validly executed and delivered by Borrower. All of the Loan Documents constitute valid, legal and binding obligations of Borrower and are fully enforceable against Borrower in accordance with their terms by Lender and its successors, transferees and assigns, subject only to bankruptcy laws, and general principles of equity, insolvency, reorganization, arrangement, moratorium, receivership or other similar laws relating to or affecting the rights of creditors.All consents, approvals, authorizations, orders or filings with any court or governmental agency or body, if any, required for the execution, delivery and performance of the Loan Documents by Borrower have been obtained or made. Section 4.3No Conflict/Violation of Law .The execution, delivery and performance of the Loan Documents by Borrower will not cause or constitute a default under or conflict with the organizational documents of Borrower, Guarantor or any general partner or managing member of Borrower or Guarantor.The execution, delivery and performance of the obligations imposed on Borrower under the Loan Documents will not cause Borrower to be in default, including after due notice or lapse of time or both, under the provisions of any agreement, judgment or order to which Borrower is a party or by which Borrower is bound. Section 4.4No Litigation .Except as otherwise disclosed on Schedule 2 hereto, to the best of Borrower’s knowledge there are no pending actions, suits or proceedings, arbitrations or governmental investigations against the Property, an adverse outcome of which would materially affect Borrower’s performance under the Note, this Agreement or the other Loan Documents. Section 4.5No Defenses .The Note, this Agreement, the Mortgage and the other Loan Documents are not subject to any right of rescission, set-off, counterclaim or defense, nor would the operation of any of the terms of the Note, this Agreement, the Mortgage or any of the other Loan Documents, or the exercise of any right thereunder, render this Agreement or the Mortgage unenforceable, in whole or in part, or subject to any right of rescission, set-off, counterclaim or defense, including the defense of usury. - 29 - Section 4.6Title .Borrower has good and marketable fee simple title to the Property constituting real property (other than the beneficial interests), and good title to the Equipment, subject to no liens, charges or encumbrances other than the Permitted Encumbrances and liens, charges or encumbrances otherwise expressly permitted by the Loan Documents.The possession of the Property has been peaceful and undisturbed and title thereto has not been disputed or questioned to the best of Borrower’s knowledge.The Permitted Encumbrances do not and will not materially and adversely affect (1)the ability of Borrower to pay in full the principal and interest on the Note in a timely manner or (2)the use of the Property for the use currently being made thereof, the operation of the Property as currently being operated or the value of the Property.Upon the execution by Borrower and the recording of the Mortgage, and upon the filing of UCC-1 financing statements or amendments thereto, the Lender will have a valid first lien on the Property and a valid security interest in the Equipment subject to no liens, charges or encumbrances other than the Permitted Encumbrances and liens, charges or encumbrances otherwise expressly permitted by the Loan Documents. Section 4.7No Insolvency or Judgment; No Bankruptcy Filing .Neither Borrower, nor any general partner or member of Borrower, nor Guarantor of the Loan is currently (a)the subject of or a party to any completed or pending bankruptcy, reorganization or insolvency proceeding; or (b) the subject of any judgment unsatisfied of record or docketed in any court of the state in which the Property is located or in any other court located in the United States.The Loan will not render Borrower nor any general partner or member of Borrower Insolvent.As used herein, the term “Insolvent” means that the sum total of all of an entity’s liabilities (whether secured or unsecured, contingent or fixed, or liquidated or unliquidated) is in excess of the value of all such entity’s non-exempt assets, i.e., all of the assets of the entity that are available to satisfy claims of creditors.Borrower is not contemplating either the filing of a petition by it under any state or federal bankruptcy or insolvency law or the liquidation of all or a major portion of its property (a “Bankruptcy Proceeding”), and Borrower has no knowledge of any Person contemplating the filing of any such petition against it.In addition, except as described on Schedule 2 attached hereto, neither Borrower nor any principal nor Affiliate of Borrower has been a party to, or the subject of a Bankruptcy Proceeding for the past ten (10) years. Section 4.8Misstatements of Fact .No statement of fact made in the Loan Documents contains any untrue statement of a material fact or omits to state any material fact known to Borrower or its Affiliates necessary to make statements contained herein or therein not misleading.There is no fact presently known to Borrower which has not been disclosed which materially adversely affects, nor as far as Borrower can reasonably foresee, might materially adversely affect the business, operations or condition (financial or otherwise) of Borrower. Section 4.9Tax Filings - 30 - .To the extent required, Borrower has filed (or has obtained effective extensions for filing) all federal, state and local tax returns required to be filed and, except as otherwise disclosed to Lender in writing, has paid or made adequate provision for the payment of all federal, state and local taxes, charges and assessments payable by Borrower pursuant to such returns or any notice of assessment received by Borrower.Borrower believes that its tax returns (if any) properly reflect the income and taxes of Borrower for the periods covered thereby, subject only to reasonable adjustments required by the Internal Revenue Service or other applicable tax authority upon audit.Borrower does not have any knowledge of any basis for additional assessment with respect to such taxes other than a possible reassessment of the Property for real estate tax purposes resulting from transactions occurring in connection with the acquisition of the Property on or prior to the date hereof. Section 4.10ERISA .As of the date hereof and throughout the Term (i) Borrower is not and will not be an “employee benefit plan,” as defined in Section3(3) of ERISA, which is subject to Title I of ERISA, (ii)none of the assets of Borrower constitutes or will constitute “plan assets” of one or more such plans within the meaning of 29 C.F.R. Section2510.3-101 (as modified by Section 3(42) of ERISA), (iii)Borrower is not and will not be a “governmental plan” within the meaning of Section3(32) of ERISA, and (iv)transactions by or with Borrower are not and will not be subject to state statutes regulating investment of, and fiduciary obligations with respect to, governmental plans.As of the date hereof, neither Borrower, nor any member of the “controlled group of corporations” (within the meaning of Section 414 of the Code) that includes Borrower maintains, sponsors or contributes to a “defined benefit plan” (within the meaning of Section 3(35) of ERISA) or a “multiemployer pension plan” (within the meaning of Section 3(37)(A) of ERISA). Section 4.11Compliance with Applicable Laws and Regulations .To Borrower’s knowledge, except as set forth in the engineering reports obtained and submitted to Lender in connection with the Loan and the Phase I Report, all of the Improvements and the use of the Property comply in all material respects with, and shall remain in compliance in all material respects with, all applicable statutes, rules, regulations and private covenants now or hereafter relating to the ownership, construction, use or operation of the Property, including all applicable Prescribed Laws and all applicable statutes, rules and regulations pertaining to requirements for equal opportunity, anti-discrimination, fair housing, environmental protection, zoning and land use and the Improvements comply in all material respects with, and shall remain in compliance in all material respects with, applicable health, fire and building codes.Borrower is not aware of any illegal activities relating to controlled substances on the Property.To Borrower’s knowledge, all certifications, permits, licenses and approvals, including, without limitation, certificates of completion and occupancy permits required for the legal use, occupancy and operation of the Property as an office building (collectively, the “Licenses”), have been obtained and are in full force and effect.To Borrower’s knowledge, all of the Improvements comply with all material requirements of any applicable zoning and subdivision laws and ordinances.To Borrower’s knowledge, in the event that all or any part of the Improvements are destroyed or damaged, said Improvements can be legally reconstructed to their condition prior to such damage or destruction, and thereafter exist for the same use without - 31 - violating any zoning or other ordinances applicable thereto and without the necessity of obtaining any variances or special permits.No legal proceedings are pending or, to the knowledge of Borrower, threatened with respect to the zoning of the Property.To Borrower’s knowledge, neither the zoning nor any other right to construct, use or operate the Property is in any way dependent upon or related to any property other than the Property, except as set forth in the Operating Agreements for the benefit of the Property.The use being made of the Property is in conformity with the certificate of occupancy issued for the Property and, to Borrower’s knowledge, all other restrictions, covenants and conditions affecting the Property. Section 4.12Contracts .Except as set forth on Schedule 2 hereto, to Borrower’s knowledge there are no service, maintenance or repair contracts affecting the Property that are not terminable on one (1) month’s notice or less without cause and without penalty or premium.All service, maintenance or repair contracts affecting the Property entered into by Borrower have been entered into at arms-length in the ordinary course of Borrower’s business and provide for the payment of fees in amounts and upon terms comparable to existing market rates. Section 4.13Federal Reserve Regulations; Investment Company Act .No part of the proceeds of the Loan will be used for the purpose of purchasing or acquiring any “margin stock” within the meaning of Regulation U of the Board of Governors of the Federal Reserve System or for any other purpose that would be inconsistent with such Regulation U or any other regulation of such Board of Governors, or for any purpose prohibited by Legal Requirements or any Loan Document.Borrower is not (i)an “investment company” or a company “controlled” by an “investment company,” within the meaning of the Investment Company Act of 1940, as amended; (ii)a “holding company” or a “subsidiary company” of a “holding company” or an “affiliate” of either a “holding company” or a “subsidiary company” within the meaning of the Public Utility Holding Company Act of 1935, as amended; or (iii)subject to any other federal or state law or regulation which purports to restrict or regulate its ability to borrow money. Section 4.14Access/Utilities .To Borrower’s best knowledge, the Property has adequate rights of access to public ways and is served by adequate water, sewer, sanitary sewer and storm drain facilities.Other than as disclosed on the Survey (as hereinafter defined), all public utilities necessary to the continued use and enjoyment of the Property as presently used and enjoyed are located in the public right-of-way abutting the Property, and all such utilities are connected so as to serve the Property without passing over other property.All roads necessary for the full utilization of the Property for its current purpose have been completed and dedicated to public use and accepted by all Governmental Authorities or are the subject of access easements for the benefit of the Property. Section 4.15Condition of Improvements .To Borrower’s knowledge, except as may be expressly disclosed in the engineering reports obtained and submitted to Lender, the Property, including all Improvements, parking facilities, systems, Equipment and landscaping, are in good condition, order and repair in all material - 32 - respects; and there exists no structural or other material defect or damages to the Property, whether latent or otherwise.Borrower has not received notice from any insurance company or bonding company of any defect or inadequacy in the Property, or any part thereof, which would adversely affect its insurability or cause the imposition of extraordinary premiums or charges thereon or any termination of any policy of insurance or bond.No portion of the Property is located in an area as identified by the Federal Emergency Management Agency as an area having special flood hazards.The Property has not been damaged by fire, water, wind or other cause of loss which has not been fully restored in all material respects. Section 4.16Leases .To Borrower’s best knowledge the rent roll attached hereto as Schedule 3 together with the schedules and the exhibits attached to such rent roll (collectively, the “Rent Roll”) is true, complete and correct and the Property is not subject to any Leases other than the Leases described in the Rent Roll and those additional Leases (if any) on Schedule 2 attached hereto and any existing subleases thereunder and the Master Lease.To Borrower’s best knowledge no Person has any possessory interest in the Property or right to occupy the same except under and pursuant to the provisions of the Leases (and any existing subleases thereunder) and the Master Lease.As of the date hereof (i)Borrower is the owner and holder of the landlord’s interest under each Lease; (ii)there are no prior assignments of the landlord’s interest by Borrower (and to Borrower’s knowledge any prior landlord) in any Lease or any portion of Rents which are presently outstanding and have priority over the Assignment of Leases and Rents; (iii)true and correct copies of the Leases have been delivered by Borrower to Lender or made available to Lender and, to Borrower’s knowledge, the Leases have not been further modified or amended, except as disclosed to Lender in writing on or prior to the date hereof; (iv)to Borrower’s best knowledge, each Lease is in full force and effect; (v)to Borrower’s best knowledge, except as disclosed on the Rent Roll or in any tenant estoppels delivered to Lender in connection with the Loan (collectively, the “Tenant Estoppels”), neither Borrower nor, to Borrower’s knowledge, any tenant under any Lease is in default under any of the material terms, covenants or provisions of the Lease, and, except as disclosed to Lender in writing or in any Tenant Estoppels, Borrower knows of no event which, but for the passage of time or the giving of notice or both, would constitute an event of default under any Lease; (vi)to Borrower’s best knowledge, except as expressly set forth in the Leases, the Tenant Estoppels or on the Rent Roll, there are no offsets or defenses to the payment of any portion of the Rents; and (vii)to Borrower’s best knowledge, except as disclosed on the Rent Roll or in any Tenant Estoppel, all Rents due and payable under each Lease have been paid in full and, except for estimated payments of operating expenses and taxes made by tenants in accordance with their Leases, no Rents have been paid more than one (1) month in advance of the due dates thereof. Section 4.17Fraudulent Transfer .Borrower (1)has not entered into the Loan or any Loan Document with the actual intent to hinder, delay, or defraud any creditor and (2)received reasonably equivalent value in exchange for its obligations under the Loan Documents.Giving effect to the Loan contemplated by the Loan Documents, the fair saleable value of Borrower’s assets exceed and will, immediately following the execution and delivery of the Loan Documents, exceed Borrower’s total liabilities, including, without limitation, subordinated, unliquidated, disputed or contingent liabilities.The - 33 - fair market value of Borrower’s assets is and will, immediately following the execution and delivery of the Loan Documents, be greater than Borrower’s probable liabilities, including the maximum amount of its contingent liabilities or its debts as such debts become absolute and matured.Borrower’s assets do not and, immediately following the execution and delivery of the Loan Documents will not, constitute unreasonably small capital to carry out its business as conducted or as proposed to be conducted.Borrower does not intend to, and does not believe that it will, incur debts and liabilities (including, without limitation, contingent liabilities and other commitments) beyond its ability to pay such debts as they mature (taking into account the timing and amounts to be payable on or in respect of obligations of Borrower). Section 4.18Ownership of Borrower .The sole member of Borrower will be Maguire Properties Holdings IV, LLC, whose sole member is Maguire Properties Holdings III, LLC, whose sole member is the OP, whose sole general partner is the REIT.The membership interests in Borrower are owned free and clear of all Liens, warrants, options and rights to purchase.Borrower does not have any obligation to any Person to purchase, repurchase or issue any ownership interest in it.The organizational chart attached hereto as Schedule 4 is complete and accurate and illustrates all Persons who have a direct ownership interest in Borrower and the OP. Section 4.19No Purchase Options .To Borrower’s best knowledge, no tenant, person, party, firm, corporation or other entity has an option to purchase the Property, any portion thereof or any interest therein other than options, rights of first refusal and similar rights to lease space in the Improvements granted to a tenant pursuant to its respective Lease or in another writing otherwise delivered to Lender and other than rights of first refusal contained in operating agreements of members of Borrower in favor of members of the members of Borrower in the event of a sale of the Property by Borrower. Section 4.20Management Agreement .The Management Agreement is in full force and effect and there is no default or violation by any party thereunder.The fee due under the Management Agreement, and the terms and provisions of the Management Agreement, are subordinate to the Mortgage and Manager agrees to attorn to Lender pursuant to and in accordance with that certain Assignment and Subordination of Management Agreement dated of even date herewith by and among Borrower, Manager and Lender. Section 4.21Hazardous Substances .To Borrower’s knowledge, except as disclosed in the reports identified on Schedule 2 attached hereto and delivered to Lender in connection with the Loan (the “Environmental Reports”):(a)the Property is not in violation of any local, state, federal or other governmental authority, statute, ordinance, code, order, decree, law, rule or regulation pertaining to or imposing liability or standards of conduct concerning environmental regulation, contamination or clean-up including, without limitation, the Comprehensive Environmental Response, Compensation and Liability Act, as amended, the Resource Conservation and Recovery Act, as amended, the Emergency Planning and Community Right-to-Know Act of 1986, as amended, the Hazardous - 34 - Substances Transportation Act, as amended, the Solid Waste Disposal Act, as amended, the Clean Water Act, as amended, the Clean Air Act, as amended, the Toxic Substance Control Act, as amended, the Safe Drinking Water Act, as amended, the Occupational Safety and Health Act, as amended, any state super-lien and environmental clean-up statutes (including with respect to Toxic Mold) and all rules and regulations adopted in respect to the foregoing laws (collectively, “Environmental Laws”); (b)the Property is not subject to any private or governmental lien or judicial or administrative notice or action or inquiry, investigation or claim relating to hazardous and/or toxic, dangerous and/or regulated, substances, wastes, materials, raw materials which include hazardous constituents, pollutants or contaminants including without limitation, petroleum, tremolite, anthlophylie, actinolite or polychlorinated biphenyls, toxic mold or fungus of a type that may pose a risk to human health or the environment or would materially and negatively impact the value of the Property (“Toxic Mold”) and any other substances or materials which are included under or regulated by Environmental Laws or which are considered by scientific opinion to be otherwise dangerous in terms of the health, safety and welfare of humans (collectively, “Hazardous Substances”); (c)no Hazardous Substances are or have been (including the period prior to Borrower’s acquisition of the Property) discharged, generated, treated, disposed of or stored on, incorporated in, or removed or transported from the Property other than in compliance with all Environmental Laws; (d)no Hazardous Substances are present in, on or under any nearby real property which could migrate to or otherwise affect the Property and which would reasonably be likely to result in a requirement under applicable Environmental Laws to remediate the Property; and (e)no underground storage tanks exist on any of the Property.Notwithstanding anything to the contrary in this Section 4.21, Borrower and tenants may use and store ordinary amounts of Hazardous Substances at the Property in compliance with all applicable Environmental Laws if such use and storage is in connection with business supplies used by Borrower, a tenant in accordance with the terms of its Lease or in connection with the ordinary cleaning and maintenance of the Property. Section 4.22Name; Principal Place of Business .Borrower does not use and will not use any trade name and has not done and will not do business under any name other than its actual name set forth herein.The principal place of business of Borrower is its primary address for notices as set forth in Section 6.1 hereof, and Borrower does not have any other place of business. Section 4.23No Other Obligations .Borrower does not have any material financial obligation or contingent liabilities under any indenture, mortgage, deed of trust, loan agreement or other agreement or instrument to which Borrower is a party or by which Borrower or the Property is otherwise bound, other than obligations incurred in the ordinary course of the operation of the Property and other than obligations under the Operating Agreements, the Leases, this Agreement and the other Loan Documents that would materially affect Borrower’s performance under the Note, this Agreement or the other Loan Documents. Section 4.24Defense of Usury - 35 - .Borrower knows of no facts that would support a claim of usury to defeat or avoid its obligation to repay the principal of, interest on, and other sums or amounts due and payable under, the Loan Documents. Section 4.25Intentionally Omitted . Section 4.26Single Tax Lot .The Property consists of a single lot or multiple tax lots; no portion of said tax lot(s) covers property other than the Property or a portion of the Property and no portion of the Property lies in any other tax lot. Section 4.27Special Assessments .Except as disclosed in the Title Insurance Policy, there are no pending or, to the knowledge of Borrower, proposed special or other assessments for public improvements or otherwise affecting the Property, nor, to the knowledge of Borrower, are there any contemplated improvements to the Property that may result in such special or other assessments. Section 4.28No Condemnation .No part of any property subject to the Mortgage has been taken in condemnation or other like proceeding to an extent which would impair the value of the Property, the Mortgage or the Loan or the usefulness of such property for the purposes for which it is currently being operated, nor to Borrower’s knowledge, is any proceeding pending, threatened or known to be contemplated for the partial or total condemnation or taking of the Property. Section 4.29No Labor or Materialmen Claims .Except for those improvements and other work performed in the ordinary course of business with respect to which any applicable payments are not more than sixty (60) days past due, to Borrower’s knowledge, all parties furnishing labor and materials for which payment is due and payable as of the date hereof have been paid in full and, except for such liens or claims insured against by the policy of title insurance to be issued in connection with the Loan, there are no mechanics’, laborers’ or materialmens’ liens or claims outstanding for work, labor or materials affecting the Property, whether prior to, equal with or subordinate to the lien of the Mortgage. Section 4.30Boundary Lines .Except as disclosed in the survey of the Property and Improvements delivered to Lender in connection with the funding of the Loan (the “Survey”), to Borrower’s knowledge, (i)all of the Improvements which were included in determining the appraised value of the Property lie wholly within the boundaries and building restriction lines of the Property, (ii)no improvements on adjoining properties encroach upon the Property, and (iii)no easements or other encumbrances upon the Property encroach upon any of the Improvements, so as to materially and adversely - 36 - affect the value or marketability of the Property except those which are insured against by title insurance. Section 4.31Survey .To Borrower’s knowledge, the Survey does not fail to reflect any material matter affecting the Property or the Improvements or the title thereto. Section 4.32Forfeiture .There has not been and shall never be committed by Borrower or, to Borrower’s knowledge, any other person in occupancy of or involved with the operation or use of the Property any act or omission affording the federal government or any state or local government the right of forfeiture as against the Property or any part thereof or any monies paid in performance of Borrower’s obligations under any of the Loan Documents. Section 4.33Borrower Entity Representations .Borrower hereby represents, warrants, covenants, with respect to Borrower, from the date of formation of Borrower to the date of this Agreement as follows: (a)Borrower’s business has been limited solely to (i)acquiring, improving, developing, owning, holding, leasing, financing, operating and managing the Property, (ii)entering into financings and refinancings of the Property and (iii)transacting any and all lawful business that was incident, necessary and appropriate to accomplish the foregoing. (b)Borrower has not engaged in any business other than as set forth in (a) above. (c)Borrower has not owned any asset or property other than (i)the Property, and (ii)incidental personal property reasonably necessary for and used or to be used in connection with the ownership or operation of the Property. (d)Borrower has not entered into any contract or agreement with any Affiliate of Borrower, any constituent party of Borrower, any owner of Borrower, any guarantors of the obligations of Borrower or any Affiliate of any such constituent party, owner or guarantor (individually, a “Related Party” and collectively, the “Related Parties”), except upon terms and conditions that are commercially reasonable. (e)Borrower has not made any loans or advances to any Person and has not acquired obligations or securities of any Related Party. (f)Borrower has paid its debts and liabilities from its assets as the same have become due. (g)Borrower has done or caused to be done all things necessary to observe organizational formalities and preserve its existence. - 37 - (h)Borrower has maintained all of its books, records, financial statements and bank accounts separate from those of any other Person and Borrower’s assets have not been listed as the assets of any other Person on the financial statement of any other Person, and without limiting the foregoing, to the extent Borrower’s financial information was required under GAAP or tax-reporting rules to be included within a consolidated set of financial statements, such statements has included a footnote to the effect that Borrower is a separate legal entity and its assets are not available to creditors of other members of the consolidated group.Borrower has maintained its books, records, resolutions and agreements as official records. (i)Borrower has been, and at all times has held itself out to the public as, a legal entity separate and distinct from any other Person (including any Affiliate or other Related Party), has corrected any known misunderstanding regarding its status as a separate entity, has conducted its business in its own name, has not identified itself or any of its Affiliates as a division or part of the other and has maintained and utilized separate stationery, invoices and checks. (j)Borrower has not commingled its assets with those of any other Person and has held all of its assets in its own name. (k)Borrower has not guaranteed or become obligated for the debts of any other Person and has not held itself out as being responsible for the debts or obligations of any other Person, other than pursuant to the Loan Documents and the Interest Rate Cap Agreement. (l)Borrower has allocated fairly and reasonably any overhead expenses that have been shared with an Affiliate, including paying for office space and services performed by any employee of an Affiliate or Related Party. (m)Borrower has not pledged its assets for the benefit of any other Person other than with respect to loans secured by the Property and no such pledge remains outstanding except in connection with the Loan. (n)Borrower has maintained a sufficient number of employees in light of its contemplated business operations and has paid the salaries of its own employees from its own funds. (o)Borrower has not made loans to any other Person or has bought or held evidence of indebtedness issued by any other Person other than the Interest Rate Protection Agreement. (p)Except as otherwise disclosed on Schedule 2 hereto, Borrower does not have any actions, suits or proceedings at law or in equity by or before any Governmental Authority or other agency now pending or, threatened against or affecting Borrower, which actions, suits or proceedings, if determined against Borrower, would materially adversely affect the financial condition or business of Borrower. (q)Borrower has not incurred any indebtedness that is still outstanding other than indebtedness that is permitted under the Loan Documents. - 38 - (r)Borrower is not now party to any lawsuit, arbitration, summons, or legal proceeding, except as otherwise disclosed on Schedule 2 hereto, and any prior litigation related solely to the Property or the ownership in Borrower. (s)Borrower has no judgments or liens of any nature against it except for tax liens not delinquent and liens disclosed in the title report and other Permitted Encumbrances. (t)To Borrower’s knowledge, Borrower is in compliance with all laws, regulations, and orders applicable to it and has received all permits necessary for it to operate. (u)Borrower is not involved in any dispute with any taxing authority. (v)Borrower does not have any material contingent or actual obligations not related to the Property. (w)Borrower is and has since its formation been duly formed, validly existing, and in good standing in the state of its formation and in all other jurisdictions where it is qualified to do business. (x)Borrower has paid all taxes which Borrower owes pursuant to Legal Requirements. All of the representations and warranties in this Article 4 and elsewhere in the Loan Documents (i)shall survive for so long as any portion of the Debt remains owing to Lender and (ii)shall be deemed to have been relied upon by Lender notwithstanding any investigation heretofore or hereafter made by Lender or on its behalf; provided, however, that, with regard to events or conditions that occur or arise on the Property before Lender or any other Person acquires the Property by foreclosure or deed in lieu of foreclosure, the representations, warranties and covenants set forth in Section 4.21 above shall survive in perpetuity. ARTICLE 5 COVENANTS Until the end of the Term, Borrower hereby covenants and agrees with Lender that: Section 5.1Existence .Borrower shall (i)do or cause to be done all things necessary to preserve, renew and keep in full force and effect its existence, rights, and franchises, (ii)continue to engage in the business presently conducted by it, (iii)obtain and maintain all Licenses, and (iv)qualify to do business and remain in good standing under the laws of each jurisdiction, in each case as and to the extent required for the ownership, maintenance, management and operation of the Property. Section 5.2Taxes and Other Charges - 39 - .Borrower shall pay all Taxes on or before the last date prior to which any interest, late fees or penalties would begin to accrue thereon (the “Delinquency Date”) and Other Charges as the same become due and payable, and deliver to Lender receipts for payment or other evidence satisfactory to Lender that the Taxes and Other Charges have been so paid no later than the Delinquency Date (provided, however, that Borrower need not pay such Taxes nor furnish such receipts for payment of Taxes paid by Lender pursuant to Section 3.3 hereof).Borrower shall not suffer and shall promptly cause to be paid and discharged any Lien against the Property other than Permitted Encumbrances, and shall promptly pay for all utility services provided to the Property required to be paid by Borrower.After prior notice to Lender, Borrower, at its own expense, may contest by appropriate legal proceeding, promptly initiated and conducted in good faith and with due diligence, the amount or validity or application of any Taxes or Other Charges, provided that (i)no Default or Event of Default has occurred and is continuing, (ii)such proceeding shall suspend the collection of the Taxes or such Other Charges, (iii)such proceeding shall be permitted under and be conducted in accordance with the provisions of any other instrument to which Borrower is subject and shall not constitute a default thereunder, (iv)no part of or interest in the Property will be in danger of being sold, forfeited, terminated, canceled or lost, (v)Borrower shall have furnished such security as may be required in the proceeding, or as may be requested by Lender, to insure the payment of any such Taxes or Other Charges, together with all interest and penalties thereon, which shall not be less than 125% of the Taxes and Other Charges being contested, and (vi)Borrower shall promptly upon final determination thereof pay the amount of such Taxes or Other Charges, together with all costs, interest and penalties.Lender may pay over any such security or part thereof held by Lender to the claimant entitled thereto at any time when, in the judgment of Lender, the entitlement of such claimant is established. Section 5.3Access to Property .Borrower shall permit agents, representatives, consultants and employees of Lender to inspect the Property or any part thereof at reasonable hours upon reasonable advance notice, subject however to the rights of tenants under their respective Leases. Section 5.4Repairs; Maintenance and Compliance; Alterations . 5.4.1Repairs; Maintenance and Compliance.Borrower shall at all times maintain, preserve and protect all franchises and trade names, and Borrower shall cause the Property to be maintained in a good and safe condition and repair and shall not remove, demolish or alter the Improvements or Equipment (except for alterations performed in accordance with Section 5.4.2 below and normal replacement of Equipment with Equipment of equivalent value and functionality).Borrower shall promptly comply with all Legal Requirements, including, without limitation, Prescribed Laws, and immediately cure properly any violation of a Legal Requirement, including, without limitation, Prescribed Laws; provided, however, that after prior written notice to Lender, Borrower, at its own expense, may contest by appropriate legal proceeding, promptly initiated and conducted in good faith and with due diligence, such Legal Requirement, provided that (i)no Event of Default has occurred and is continuing; (ii)such proceeding shall not be prohibited by the provisions of any other instrument to which Borrower - 40 - is subject and shall not constitute a default thereunder and such proceeding shall be conducted in accordance with all applicable statutes, laws and ordinances; (iii)neither the Property nor any part thereof or interest therein will be in danger of being sold, forfeited, terminated, cancelled or lost; (iv)Borrower shall promptly upon final determination thereof comply with such Legal Requirement and pay all costs, interest and penalties which may be payable in connection therewith; and (v)such proceeding shall suspend the requirement of Borrower to comply with such Legal Requirement.Borrower shall notify Lender in writing within one (1) Business Day after Borrower first receives notice of any such non-compliance.Borrower shall promptly repair, replace or rebuild any part of the Property that becomes damaged, worn or dilapidated and shall complete and pay for any Improvements at any time in the process of construction or repair. 5.4.2Alterations.Borrower shall obtain Lender’s prior written consent, which consent shall not be unreasonably withheld or delayed, to any alterations to the Improvements, the cost of which is reasonably anticipated to exceed $3,500,000 (the “Threshold Amount”) or that will have a material adverse effect on Borrower’s financial condition, the use, operation or value of the Property or the Net Operating Income with respect to the Property, other than (a)tenant improvement work performed pursuant to the terms of any Existing Lease, (b)tenant improvement work performed pursuant to the terms and provisions of a Lease executed after the date hereof and not adversely affecting any structural component of any Improvements, any utility or HVAC system contained in any Improvements or the exterior of any building constituting a part of any Improvements (it being understood that the foregoing provision shall not require Lender’s consent to tenants’ exterior signage pursuant to any Lease approved by Lender in accordance with the terms and provisions of this Agreement) or (c)alterations performed in connection with the restoration of the Property after the occurrence of a Casualty or Condemnation in accordance with the terms and provisions of this Agreement (“Excluded Costs”).If Lender fails to respond to a request for consent under this Section 5.4.2 within ten (10) Business Days of receipt thereof, such consent shall be deemed granted, provided that such request shall have been accompanied by all information reasonably requested by Lender or reasonably necessary for Lender to evaluate such request and shall have clearly stated, in 14 point type or greater, that if Lender fails to respond to such request within ten (10) Business Days, Lender’s consent shall be deemed to have been granted.If Lender refuses to grant such consent, Lender shall specify in writing the reasons for such refusal.Any approval by Lender of the plans, specifications or working drawings for alterations of the Property shall not create responsibility or liability on behalf of Lender for their completeness, design, sufficiency or their compliance with applicable laws.Lender may condition any such approval upon receipt of a certificate of compliance with applicable laws from an independent architect, engineer, or other Person reasonably acceptable to Lender.If the total unpaid amounts due and payable with respect to alterations to the Improvements (other than such amounts to be paid or reimbursed by tenants under the Leases or paid from accounts established hereunder or Excluded Costs) shall at any time exceed the Threshold Amount, Borrower shall promptly deliver to Lender as security for the payment of such amounts and as additional security for Borrower’s obligations under the Loan Documents any of the following:(1)cash, (2)U.S. Treasury securities, (3)other securities having a rating acceptable to Lender and with respect to which the applicable Rating Agencies have delivered a Rating Comfort Letter (if required pursuant to a Pooling and Servicing Agreement from and after the occurrence of a Securitization), or (4)a Letter of Credit.Such security shall be in an amount equal to the excess of the total unpaid amounts with respect to - 41 - alterations to the Improvements (other than such amounts to be paid or reimbursed by tenants under the Leases or from accounts established hereunder or Excluded Costs) over the Threshold Amount.Upon completion of the alterations to the satisfaction of Lender in its reasonable discretion Lender shall promptly return to Borrower such additional security. Section 5.5Performance of Other Agreements .Borrower shall observe and perform each and every term to be observed or performed by it pursuant to the terms of any agreement or instrument affecting or pertaining to the Property, including the Loan Documents. Section 5.6Cooperate in Legal Proceedings .Borrower shall cooperate fully with Lender with respect to, and permit Lender, at its option, to participate in, any proceedings before any Governmental Authority which may in any way affect the rights of Lender under any Loan Document. Section 5.7Further Assurances .Borrower shall, at Borrower’s sole cost and expense, (i)execute and deliver to Lender such documents, instruments, certificates, assignments and other writings, and do such other acts necessary or desirable, to evidence, preserve and/or protect the collateral at any time securing or intended to secure the Debt and/or for the better and more effective carrying out of the intents and purposes of the Loan Documents, as Lender may reasonably require from time to time; and (ii)upon Lender’s request therefor given from time to time after the occurrence and continuation of any Default or Event of Default pay for (a)reports of UCC, federal tax lien, state tax lien, judgment and pending litigation searches with respect to Borrower and the OP and (b)searches of title to the Property, each such search to be conducted by search firms reasonably designated by Lender in each of the locations reasonably designated by Lender. Section 5.8Environmental Matters . 5.8.1Environmental Covenants.So long as Borrower owns or is in possession of the Property, Borrower (i)shall keep or cause the Property to be kept free from Hazardous Substances except those in compliance with all Environmental Laws or any permits issued with respect thereto, (ii)shall promptly notify Lender if Borrower shall become aware of any release of Hazardous Substances on the Property and/or if Borrower shall become aware that the Property is in violation of any Environmental Laws and/or if Borrower shall become aware of any condition on the Property which shall pose a threat to the health, safety or welfare of humans, and (iii)shall remove or remediate such Hazardous Substances and/or cure such violations and/or remove or remediate such threats, as applicable, as required by law (or as shall be reasonably required by Lender in the case of removal or remediation which is not required by law, but in response to the opinion of a licensed hydrogeologist, licensed environmental engineer or other qualified consultant engaged by Lender (“Lender’s Consultant”) provided that such removal, remediation or cure is reasonably necessary to eliminate imminent danger to the health, safety or welfare of humans and would customarily be performed by prudent owners of - 42 - properties similar to the Property in similar circumstances), promptly after Borrower becomes aware of same, at Borrower’s sole expense, without prejudice to any rights Borrower may have against any responsible parties.Notwithstanding anything to the contrary in this Section 5.8.1, Borrower, Manager and/or tenants on the Property may use and store ordinary amounts of Hazardous Substances at the Property if such use or storage is in connection with business supplies used by Borrower, a tenant in accordance with the terms of its Lease or by Manager pursuant to the Management Agreement or is in connection with the ordinary cleaning and maintenance of the Property so long as such use and storage (A)does not violate any applicable Environmental Laws and (B)is not the subject of any specific recommendations in the Environmental Reports that would prohibit such use or storage.Nothing herein shall prevent Borrower from recovering such expenses from any other party that may be liable for such removal or cure.The obligations and liabilities of Borrower under this Section 5.8.1 shall survive any termination, satisfaction, or assignment of the Mortgage and the exercise by Lender of any of its rights or remedies hereunder, including, without limitation, the acquisition of the Property by foreclosure or a conveyance in lieu of foreclosure; provided that such obligations and liabilities of Borrower shall not survive after the date Lender or its Affiliates take title to the Property pursuant to foreclosure or a conveyance in lieu of foreclosure. 5.8.2Asbestos.Borrower represents and warrants that, to Borrower’s knowledge, no asbestos or any substance or material containing asbestos (collectively, “Asbestos”) is located on the Property except as may have been disclosed in the Environmental Reports delivered to Lender in connection with the Loan.Borrower shall not install in the Property, nor permit to be installed in the Property, Asbestos and shall remove any Asbestos to the extent required by applicable Legal Requirements, at Borrower’s sole expense.Borrower shall in all instances comply with, and ensure compliance by all occupants of the Property with, all applicable federal, state and local laws, ordinances, rules and regulations with respect to Asbestos and shall keep the Property free and clear of any liens imposed pursuant to such laws, ordinances, rules or regulations.In the event that Borrower receives any notice or advice from any governmental agency or any source whatsoever with respect to Asbestos on, affecting or installed on the Property, Borrower shall promptly notify Lender. 5.8.3Environmental Monitoring.Except to the extent already disclosed in the Environmental Reports, Borrower shall give prompt written notices to Lender of:(a)any proceeding or inquiry by any party with respect to the presence of any Hazardous Substance or Asbestos on, under, from or about the Property, (b)all claims made or threatened by any third party against Borrower or the Property relating to any loss or injury resulting from any Hazardous Substance or Asbestos, and (c)Borrower’s discovery of any occurrence or condition on any real property adjoining or in the vicinity of the Property that could reasonably be expected to cause the Property to be subject to any investigation or cleanup pursuant to any Environmental Law.Upon becoming aware of the presence of mold or fungus at the Property, Borrower shall (a) undertake an investigation to identify the source(s) of such mold or fungus and shall develop and implement an appropriate remediation plan to eliminate the presence of any Toxic Mold, (b) perform or cause to be performed all acts reasonably necessary for the remediation of any Toxic Mold (including taking any action necessary to clean and disinfect any portions of the Property affected by Toxic Mold, including providing any necessary moisture control systems at the Property), and (c) provide evidence reasonably satisfactory to Lender of the foregoing.Borrower shall permit Lender to join and participate in, as a party if it so elects, - 43 - any legal proceedings or actions initiated with respect to the Property in connection with any actual or alleged violation of Environmental Law or the presence of Hazardous Substance at the Property, and Borrower shall pay all reasonable attorneys’ fees and disbursements incurred by Lender in connection therewith.Upon Lender’s request, at any time and from time to time while the Loan is outstanding but not more frequently than once per calendar year, unless Lender has determined (in the exercise of its good faith judgment) that reasonable cause exists for the performance of an environmental inspection or audit of the Property, Borrower shall provide at Borrower’s sole expense, (i)an inspection or audit of the Property prepared by a licensed hydrogeologist or licensed environmental engineer approved by Lender indicating the presence or absence of Hazardous Substances on, in or near the Property, and (ii)an inspection or audit of the Property prepared by a duly qualified engineering or consulting firm approved by Lender, indicating the presence or absence of Asbestos on the Property; provided, however, any such inspection or audit requested by Lender, during the Term, in excess of one (1)inspection during each three (3) year period commencing upon the date hereof, shall be performed at Lender’s expense unless an Event of Default exists or Lender has determined (in the exercise of its good faith judgment) that reasonable cause exists for the performance of an environmental inspection or audit.If Borrower fails to provide such inspection or audit within sixty (60) days after such request Lender may order same, and Borrower hereby grants to Lender and its employees and agents access to the Property and a license to undertake such inspection or audit upon reasonable prior notice to Borrower and in a manner that does not unreasonably interfere with tenants or occupants thereof.The cost of such inspection or audit obtained by Lender upon Borrower’s failure to do so shall bear interest from the date such costs are incurred by Lender until paid at the Default Rate and shall be due and payable by Borrower to Lender within ten (10) days after the date Lender makes written demand therefor, and if not so paid, may be added to the Debt.In the event that any environmental site assessment report prepared in connection with such inspection or audit recommends that an operations and maintenance plan be implemented for Asbestos or any Hazardous Substance, Borrower shall cause such operations and maintenance plan to be prepared and implemented at Borrower’s expense upon request of Lender, and with respect to any Toxic Mold, Borrower shall take all action necessary to clean and disinfect any portions of the Improvements affected by Toxic Mold in or about the Improvements, including providing any necessary moisture control systems at the Property.In the event that any investigation, site monitoring, containment cleanup, removal, restoration, or other work of any kind is reasonably necessary under an applicable Environmental Law (the “Remedial Work”), Borrower shall promptly commence and thereafter diligently prosecute to completion all such Remedial Work, provided that in any event Borrower shall complete such Remedial Work within the time required by applicable Environmental Law, and provided, further, that Borrower’s obligation to perform Remedial Work shall be without prejudice to any rights Borrower may have against responsible parties.All Remedial Work shall be performed by contractors approved in advance by Lender, and under the supervision of a consulting engineer approved by Lender.All costs and expenses of such Remedial Work shall be paid by Borrower including, without limitation, Lender’s reasonable attorneys’ fees and disbursements incurred in connection with monitoring or review of such Remedial Work.Nothing herein shall prevent Borrower from recovering such expenses from any other party that may be liable for such Remedial Work.In the event Borrower shall fail to timely commence, or cause to be commenced, or fail to diligently prosecute to completion, such Remedial Work, Lender may, but shall not be required to, cause such Remedial Work to be performed, and all costs and expenses thereof, or incurred in - 44 - connection therewith, shall bear interest from the date such costs are incurred by Lender until paid at the Default Rate and shall be due and payable by Borrower to Lender within ten (10) days after the date Lender makes written demand therefor, and if not so paid, may be added to the Debt. 5.8.4Underground Storage Tanks.Borrower shall not install or permit to be installed on the Property any underground storage tank. Section 5.9Title to the Property .Borrower will warrant and defend Borrower’s title to the Property, and the validity and priority of all Liens granted or otherwise given to Lender under the Loan Documents, subject only to Permitted Encumbrances, against the claims of all Persons. Section 5.10Leases . 5.10.1Generally.All new Leases shall be subordinate to the Mortgage and the tenant thereunder shall agree to attorn to Lender either pursuant to the Lease or a subordination, nondisturbance and attornment agreement executed by such tenant and Lender.None of the Leases shall contain any option to purchase, any right of first refusal to purchase or any right by a tenant to terminate the lease term (except for termination rights (i)set forth in the Existing Leases or (ii)arising from a taking or the destruction of all or substantially all of the Property or all or substantially all of a tenant’s demised premises).Leases executed after the date hereof shall not contain any provisions which adversely affect the Property or which might adversely affect the rights of any holder of the Loan without the prior written consent of Lender.Each tenant shall conduct business only in that portion of the Property covered by its Lease.Upon request, Borrower shall furnish Lender with executed copies of all Leases. 5.10.2Material Leases.Borrower shall not, without the prior consent of Lender, which consent shall not be unreasonably withheld or conditioned (i)enter into any Material Lease of all or any part of the Property, (ii)cancel, terminate (other than as a result of a tenant default thereunder), abridge or otherwise modify in any material respect the terms of any Material Lease unless such action is required by the terms thereof, or accept a surrender thereof, (iii)consent to any assignment of or subletting under any Material Lease not in accordance with its terms, (iv)cancel, terminate, abridge or otherwise modify any guaranty of any Material Lease or the terms thereof, (v)accept prepayments of installments of Rents for a period of more than one (1) month in advance (other than estimated payments of taxes and reimbursable expenses paid by tenants pursuant to their Leases) or (vi)further assign the whole or any part of the Leases or the Rents.If Lender fails to respond to a request for consent under this Section 5.10.2 within ten (10) Business Days of receipt thereof, such consent shall be deemed granted, provided that such request shall have been accompanied by all information requested by Lender or reasonably necessary for Lender to evaluate such request and shall have clearly stated, in 14 point type or greater, that if Lender fails to respond to such request within ten (10) Business Days, Lender’s consent shall be deemed to have been granted.In the event that Lender refuses to grant any such consent, Lender shall specify in writing the reasons for such refusal.In addition, Borrower shall - 45 - not (A)lease all or any part of the Property, (B)cancel, terminate (other than as a result of a tenant default thereunder), abridge or otherwise modify the terms of any Lease in any material respect, or accept a surrender thereof, (C)consent to any assignment of or subletting under any Lease not in accordance with its terms or (D)cancel, terminate, abridge or otherwise modify in any material respect any guaranty of any Lease or the terms thereof, unless such actions are exercised for a commercially reasonable purpose in arms-length transactions for market rate terms.The foregoing shall not apply to any Lease or license entered into with a Taxable REIT Subsidiary. 5.10.3Minor Leases.Notwithstanding the provisions of Section5.10.2 above, provided that no Event of Default is continuing, renewals, amendments and modifications of existing Leases and proposed leases, shall not be subject to the prior approval of Lender provided (i)the proposed lease would be a Minor Lease or the existing Lease as amended or modified or the renewal Lease is a Minor Lease, (ii)the proposed lease shall be written substantially in accordance with the standard form of Lease which shall have been approved by Lender, (iii)the Lease as amended or modified or the renewal Lease or series of leases or proposed lease or series of leases: (a) shall provide for net effective rental rates comparable to existing local market rates, (b) shall have a term of not less than three (3) years or greater than ten (10) years, (c)shall provide for automatic self-operative subordination to the Mortgage and, at Lender’s option, (x) attornment to Lender and (y) the unilateral right by Lender, at the option of Lender, to subordinate the Lien of the Mortgage to the Lease, and (d)shall not contain any option to purchase, any right of first refusal to purchase, any right to terminate (except in the event of the destruction or condemnation of substantially all of the Property), any requirement for a non-disturbance or recognition agreement, or any other provision which might adversely affect the rights of Lender under the Loan Documents in any material respect.Borrower shall deliver to Lender copies of all Leases which are entered into pursuant to the preceding sentence together with Borrower’s certification that it has satisfied all of the conditions of the preceding sentence within ten (10) days after the execution of the Lease.With respect to any Lease or proposed renewal, extension or modification of an existing Lease that requires Lender’s consent under this Section5.10.3, provided that no Event of Default is continuing, if Borrower provides Lender with a written request for approval (which written request shall specifically refer to this Section5.10.3 and shall explicitly state that failure by Lender to approve or disapprove within ten (10) Business Days will constitute a deemed approval) and Lender fails to reject the request in writing delivered to Borrower within ten (10) Business Days after receipt by Lender of the request, the proposed Lease or proposed renewal, extension or modification of an existing Lease shall be deemed approved by Lender, and Borrower shall be entitled to enter into such proposed Lease or proposed renewal, extension or modification of an existing Lease. 5.10.4Additional Covenants with Respect to Leases.Borrower (i)shall observe and perform all the material obligations imposed upon the lessor, grantor or licensor, as applicable, under the Leases and shall not do or permit to be done anything to impair the value of the Leases as security for the Debt; (ii)shall promptly send copies to Lender of all notices of default which Borrower shall send or receive thereunder; (iii)shall enforce all the material terms, covenants and conditions contained in the Leases upon the part of the lessee, grantee or licensee, as applicable, thereunder to be observed or performed, short of termination thereof (unless by reason of default thereunder); (iv)shall not collect any of the Rents (other than estimated payments of taxes and reimbursable expenses paid by tenants pursuant to their Leases) more than - 46 - one (1) month in advance; (v)shall not execute any other assignment of the lessor’s interest in the Leases or the Rents; (vi)shall, upon request of Lender, request and use commercially reasonable efforts to obtain and deliver to Lender tenant estoppel certificates from each commercial tenant at the Property in form and substance reasonably satisfactory to Lender, provided that Borrower shall not be required to deliver such certificates more frequently than two (2) times in any calendar year; and (vii)shall execute and deliver at the request of Lender all such further assurances, confirmations and assignments in connection with the Property as Lender shall from time to time reasonably require. 5.10.5Security Deposits.All security deposits of tenants, whether held in cash or any other form, if cash, shall be deposited by Borrower at such commercial or savings bank or banks and shall be held in compliance with applicable Legal Requirements, as may be reasonably satisfactory to Lender.Any bond or other instrument which Borrower is permitted to hold in lieu of cash security deposits under any applicable legal requirements shall be maintained in full force and effect in the full amount of such deposits unless replaced by cash deposits as hereinabove described, shall (if issued after the date hereof) be fully assignable to Lender and shall, in all respects, comply with any applicable legal requirements and otherwise be reasonably satisfactory to Lender.Borrower shall, upon request, provide Lender with evidence reasonably satisfactory to Lender of Borrower’s compliance with the foregoing.Following the occurrence and during the continuance of any Event of Default, Borrower shall, upon Lender’s request, if permitted by any applicable legal requirements, turn over to Lender the security deposits (and any interest theretofore earned thereon) with respect to all or any portion of the Property, to be held by Lender subject to the terms of the Leases. 5.10.6Master Lease.Borrower and Master Lease Tenant have entered into the Master Lease, pursuant to which Master Lease Tenant leases from the Borrower the entirety of the Master Lease Space, which Master Lease provides for free rent from the date hereof through and including April 30, 2007 and requires that, on the first (1st) day of each calendar month, commencing on May 1, 2007 the Master Lease Tenant pay to Borrower a fixed base rent equal to Minimum ML Rent (defined below).The Master Lease term expires on April 30, 2012.The Master Lease Tenant shall be entitled to offset against the Minimum ML Rent payable each month an amount equal to the aggregate amount of rent actually received in the Clearing Account from tenants (other than the Master Lease Tenant) under Leases (other than the Master Lease) at the Property during and attributable to the immediately preceding Interest Period.As used herein, “Minimum ML Rent” shall mean an amount payable, in monthly installments under the Master Lease, necessary for the Property to achieve a Debt Service Coverage Ratio of at least 1.10:1.In calculating the Debt Service Coverage Ratio solely for purposes of determining the Minimum ML Rent, the Net Operating Income component of such calculation shall be deemed to be the Minimum ML Rent.As of the date hereof the Minimum ML Rent is $15,800,000 annually.On each Calculation Date, the Minimum ML Rent shall be adjusted to take into account any changes in LIBOR and such adjusted Minimum ML Rent shall apply for the calendar quarter following such Calculation Date. Section 5.11Estoppel Statement .After request by Lender, Borrower shall within ten (10) days furnish Lender with a statement addressed to Lender, its successors and assigns, duly acknowledged and certified, setting forth - 47 - (i)the unpaid Principal, (ii)the Interest Rate, (iii)the date installments of interest and/or Principal were last paid, (iv)any offsets or defenses to the payment of the Debt, and (v)that the Loan Documents are valid, legal and binding obligations and have not been modified or if modified, giving particulars of such modification. Section 5.12Property Management . 5.12.1Management Agreement.Borrower shall maintain, or cause to be maintained, the Management Agreement in full force and effect and timely perform all of Borrower’s obligations thereunder and enforce performance in all material respects of all obligations of the Manager thereunder, and except as otherwise permitted by the Loan Documents, not permit the termination or amendment of the Management Agreement unless the prior written consent of Lender is first obtained, which consent shall not be unreasonably withheld, conditioned or delayed.Borrower shall cause the Manager to enter into an assignment and subordination of the management agreement in form satisfactory to Lender (the “Subordination of Management Agreement”).The Subordination of Management Agreement shall assign and subordinate the Manager’s interests in the Property and all fees and other rights of the Manager pursuant to the Management Agreement to the rights of Lender.Upon an Event of Default, Borrower shall, at Lender’s request made at any time while such Event of Default continues, terminate, or cause the termination of, the Management Agreement.After the date hereof, Borrower shall not enter into any agreement relating to the management of the Property with any party without the express written consent of Lender (which consent shall not be unreasonably withheld to the extent that such manager is an affiliate of Borrower); provided, however, with respect to a new manager of the Property (but not a leasing agent or subcontractor appointed in accordance with the Management Agreement) such consent may also be conditioned upon Borrower delivering (i)a Rating Comfort Letter (if required pursuant to a Pooling and Servicing Agreement from and after the occurrence of a Securitization) with respect to such new manager and management agreement (other than a Qualified Manager that is Controlled (in the sense of clause (ii) of the defined term “Control”) by the REIT), and (ii)evidence satisfactory to Lender (which shall include, at the request of Lender, a legal non-consolidation opinion acceptable to Lender) that the single purpose nature and bankruptcy remoteness of Borrower, its shareholders, partners or members, as the case may be, after the engagement of the new manager are in accordance with the requirements of the Rating Agencies.If at any time Lender consents to the appointment of a new manager, such new manager and Borrower shall, as a condition of Lender’s consent, execute an assignment and subordination of such management agreement in the form then used by Lender. 5.12.2Termination of Manager.Borrower, upon the request of Lender, shall terminate the Manager, without penalty or fee, if at any time during the Term (a)the Manager shall become Insolvent or a debtor in any bankruptcy or insolvency proceeding, (b)there exists an Event of Default for which Lender has not accepted a cure thereof, (c)the Maturity Date has occurred and the Loan has not been repaid or (d)the Manager’s gross negligence, malfeasance or willful misconduct or the occurrence of a default by Manager under the Management Agreement and its continuance beyond any applicable notice or cure period.At such time as the Manager is removed pursuant to and in accordance with the terms and provisions of the Loan Documents, a - 48 - replacement manager and management agreement acceptable to Lender and the applicable Rating Agencies in their sole discretion shall assume management of the Property and shall receive a property management fee not to exceed the then current market rates. Section 5.13Special Purpose Bankruptcy Remote Entity .Borrower shall at all times be a Special Purpose Bankruptcy Remote Entity.Borrower shall not, directly or indirectly, make any change, amendment or modification to its organizational documents, or otherwise take any action which could result in Borrower not being a Special Purpose Bankruptcy Remote Entity.A “Special Purpose Bankruptcy Remote Entity” shall have the meaning set forth on Schedule 5 hereto. Section 5.14Assumption in Non-Consolidation Opinion .Borrower and the OP shall each conduct its business so that the assumptions (with respect to each Person) made in that certain substantive non-consolidation opinion letter dated the date hereof delivered by Borrower’s counsel in connection with the Loan, shall be true and correct in all respects. Section 5.15Change in Business or Operation of Property .Borrower shall not purchase or own any real property other than the Property and shall not enter into any line of business other than the ownership and operation of the Property, or make any material change in the scope or nature of its business objectives, purposes or operations, or undertake or participate in activities other than the continuance of its present business or otherwise cease to operate the Property as an office property or terminate such business for any reason whatsoever (other than temporary cessation in connection with renovations to the Property). Section 5.16Debt Cancellation .Borrower shall not cancel or otherwise forgive or release any claim or debt (other than termination of Leases in accordance herewith) owed to Borrower by any Person, except for adequate consideration and in the ordinary course of Borrower’s business. Section 5.17Affiliate Transactions .Borrower shall not enter into, or be a party to, any transaction with an Affiliate of Borrower or any of the members of Borrower except in the ordinary course of business and on terms which are fully disclosed to Lender in advance and are no less favorable to Borrower than would be obtained in a comparable arm’s length transaction with an unrelated third party. Section 5.18Zoning .Borrower shall not initiate or consent to any zoning reclassification of any portion of the Property or seek any variance under any existing zoning ordinance or use or permit the use of any portion of the Property in any manner that could result in such use becoming a non - 49 - conforming use under any zoning ordinance or any other applicable land use law, rule or regulation, without the prior consent of Lender. Section 5.19No Joint Assessment .Borrower shall not suffer, permit or initiate the joint assessment of the Property (i)with any other real property constituting a tax lot separate from the Property, and (ii)with any portion of the Property which may be deemed to constitute personal property, or any other procedure whereby the lien of any taxes which may be levied against such personal property shall be assessed or levied or charged to the Property. Section 5.20Principal Place of Business .Borrower shall not change its principal place of business or chief executive office without first giving Lender thirty (30) days’ prior notice. Section 5.21Change of Name, Identity or Structure .Borrower shall not change its name, identity (including its trade name or names) or Borrower’s corporate, partnership or other structure without notifying Lender of such change in writing at least thirty (30) days prior to the effective date of such change and, in the case of a change in Borrower’s structure, without first obtaining the prior written consent of Lender.Borrower shall execute and deliver to Lender, prior to or contemporaneously with the effective date of any such change, any financing statement or financing statement change required by Lender to establish or maintain the validity, perfection and priority of the security interest granted herein.At the request of Lender, Borrower shall execute a certificate in form satisfactory to Lender listing the trade names under which Borrower intends to operate the Property, and representing and warranting that Borrower does business under no other trade name with respect to the Property. Section 5.22Indebtedness .Borrower shall not directly or indirectly create, incur or assume any indebtedness other than (i) the Debt and (ii) unsecured trade payables incurred in the ordinary course of business relating to the ownership and operation of the Property and (iii)Permitted Equipment Financing (hereinafter defined), (A), which in the case of such unsecured trade payables, are not evidenced by a note, (B) such trade payables and Permitted Equipment Financing do not exceed, at any time, a maximum aggregate amount of two percent (2%) of the original amount of the Principal and (C) all such unsecured trade payables are paid within sixty (60)days of the date incurred (collectively, “Permitted Indebtedness”).As used herein, “Permitted Equipment Financing” means equipment financing that is (i) entered into in the ordinary course of Borrower’s business, (ii) for equipment related to the ownership and operation of the Property whose removal would not materially damage or impair the value of the Property, and (iii) which is secured only by the financed equipment and proceeds thereof. Section 5.23Licenses .Borrower shall not Transfer any License required for the operation of the Property. - 50 - Section 5.24Compliance with Restrictive Covenants, etc. Borrower will not amend, modify, supplement, waive in any material respect, cancel, terminate or release any Operating Agreement, easements, restrictive covenants or other Permitted Encumbrances, or suffer, consent to or permit any of the foregoing, without Lender’s prior written consent, which consent may be granted or denied in Lender’s sole discretion. Section 5.25ERISA . (1)Borrower shall not engage in any transaction which would cause any obligation, or action taken or to be taken, hereunder (or the exercise by Lender of any of its rights under the Note, this Agreement or the other Loan Documents) to be a non-exempt (under a statutory or administrative class exemption) prohibited transaction under ERISA. (2)Borrower shall not maintain, sponsor, contribute to or become obligated to contribute to, or suffer or permit any ERISA Affiliate of Borrower to, maintain, sponsor, contribute to or become obligated to contribute to, any Plan or permit the assets of Borrower to become “plan assets,” whether by operation of law or under regulations promulgated under ERISA. (3)Borrower shall deliver to Lender such certifications or other evidence from time to time throughout the Term, as requested by Lender in its sole discretion, that (A)Borrower is not an “employee benefit plan” as defined in Section 3(3) of ERISA, which is subject to Title I of ERISA, or a “governmental plan” within the meaning of Section 3(32) of ERISA; (B)Borrower is not subject to state statutes regulating investments and fiduciary obligations with respect to governmental plans; and (C)one or more of the following circumstances is true: (i)Equity interests in Borrower are publicly offered securities, within the meaning of 29 C.F.R. §2510.3-101(b)(2); (ii)Less than twenty-five percent (25%) of each outstanding class of equity interests in Borrower are held by “benefit plan investors” within the meaning of 29 C.F.R. §2510.3-101(f)(2); or (iii)Borrower qualifies as an “operating company” or a “real estate operating company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e). Section 5.26Transfers . 5.26.1Transfers Prohibited.Borrower shall not directly or indirectly make, suffer or permit the occurrence of any Transfer except as expressly permitted pursuant to Section 5.26.5 below. - 51 - 5.26.2Lender’s Reliance.Borrower acknowledges that Lender has examined and relied on the creditworthiness and experience of Borrower in owning and operating properties such as the Property in agreeing to make the Loan, and that Lender will continue to rely on Borrower’s ownership of the Property as a means of maintaining the value of the Property as security for repayment of the Debt.Borrower acknowledges that Lender has a valid interest in maintaining the value of the Property so as to ensure that, should Borrower default in the repayment of the Debt, Lender can recover the Debt by a sale of the Property. 5.26.3Transfer Defined.“Transfer” shall mean a sale, conveyance, mortgage, grant, bargain, encumbrance, pledge, assignment, lease, grant of options with respect to, or other transfer or disposition of (directly or indirectly, voluntarily or involuntarily, by operation of law or otherwise, and whether or not for consideration or of record) the Property or any part thereof or any legal or beneficial interest therein, or a Sale or Pledge of an interest in any Restricted Party, other than pursuant to Leases of space in the Improvements to tenants in accordance with the provisions of Section 5.10 hereof, licenses of rights to a Taxable REIT Subsidiary to operate any fitness center, provide concierge services or in connection with parking agreements and Permitted Encumbrances.A Transfer shall include, but not be limited to, (i)an installment sales agreement wherein Borrower agrees to sell the Property or any part thereof for a price to be paid in installments; (ii)an agreement by Borrower leasing all or a substantial part of the Property for other than actual occupancy by a space tenant thereunder or a sale, assignment or other transfer of, or the grant of a security interest in, Borrower’s right, title and interest in and to any Leases or any Rents; (iii)if a Restricted Party is a corporation, any merger, consolidation or Sale or Pledge of such corporation’s stock or the creation or issuance of new stock such that more than ten percent (10%) of such corporation’s stock shall be vested in a party or parties who are not stockholders as of the date hereof; (iv)if a Restricted Party is a limited or general partnership or joint venture, any merger or consolidation of such Restricted Party or the change, removal, resignation or addition of a general partner thereof or the Sale or Pledge of the partnership interest of any general partner of such Restricted Party or any profits or proceeds relating to such partnership interest, or the Sale or Pledge of limited partnership interests of such Restricted Party or any profits or proceeds relating to such limited partnership interests or the creation or issuance of new limited partnership interests of such Restricted Party; (v)if a Restricted Party is a limited liability company, any merger or consolidation of such Restricted Party or the change, removal, resignation or addition of a managing member or non member manager (or if no managing member, any member) of such Restricted Party or the Sale or Pledge of the membership interest of a managing member (or if no managing member, any member) of such Restricted Party or any profits or proceeds relating to such membership interest, or the Sale or Pledge of non managing membership interests of such Restricted Party or the creation or issuance of new non managing membership interests of such Restricted Party such that more than ten percent (10%) of such limited liability company’s non-managing membership interest shall be vested in a party or parties who are not members as of the date hereof; (vi)if a Restricted Party is a trust or nominee trust, any merger, consolidation or the Sale or Pledge of the legal or beneficial interest in a Restricted Party or the creation or issuance of new legal or beneficial interests; or (vii)the removal or the resignation of the managing agent (including, without limitation, an Affiliated Manager) without Lender’s consent other than in accordance with Section 5.12 hereof. 5.26.4No Impairment Required.Lender shall not be required to demonstrate any actual impairment of its security or any increased risk of default hereunder in order to declare the - 52 - Debt immediately due and payable upon any Transfer in violation of this Section 5.26 without Lender’s consent.This provision shall apply to every Transfer regardless of whether voluntary or not, or whether or not Lender has consented to any previous Transfer.Lender’s consent to one Transfer shall not be deemed to be a waiver of Lender’s right to require such consent to any future Transfer.Any Transfer made in contravention of this Section 5.26 shall be null and void and of no force and effect. Borrower agree to bear and shall pay or reimburse Lender on demand for all reasonable expenses (including, without limitation, reasonable attorneys’ fees and disbursements, title search costs and title insurance endorsement premiums) incurred by Lender in connection with the review, approval and documentation of any such Transfer, except as provided herein. 5.26.5Permitted Transfers.Notwithstanding anything to the contrary contained in this Section 5.26, the following Transfers (“Permitted Transfers”) shall not require the prior written consent of Lender, but in each case, shall not, notwithstanding the provisions of this Section 5.26.5, be construed to limit the terms and provisions set forth in, or the application of, Section 8.1(s) hereof, Section 8.2.1(b) hereof and/or Section 10.1 hereof: (a)Transfers of direct or indirect interests in any Restricted Party provided that the following conditions are satisfied: (i)after taking into account any prior Transfers pursuant to this subsection, whether to the proposed transferee or otherwise, no such Transfer (or series of Transfers) shall result in (1) the proposed transferee, together with all members of his/her immediate family or any Affiliates thereof, owning in the aggregate (directly, indirectly or beneficially) more than forty-nine percent (49%) of the interests in Borrower (or any entity directly or indirectly holding an interest in Borrower that is a Restricted Party), or (2)a Transfer in the aggregate of more than forty-nine percent (49%) of the interests in Borrower as of the date hereof, except in either case for Transfers to a direct or indirect interest holder of Borrower as of the date hereof, or any Affiliate thereof, including any Taxable REIT Subsidiary, provided that if reasonably requested by Lender or if requested by any Rating Agency, Borrower shall deliver a non-consolidation opinion acceptable to Lender and the Rating Agencies with respect to such transferee which may be relied upon by Lender, the Rating Agencies and their successors and assigns; (ii)after giving effect to such Transfer, the REIT shall continue to own not less than a fifty-one percent (51%) direct general and/or limited partnership interest in the OP and the REIT shall continue to Control (in the sense of clause (ii) of the defined term “Control”) Borrower and, subject to the rights of Manager under the Management Agreement (or any replacement manager under a replacement management agreement with respect to the Property, each as approved by Lender in accordance with Section 5.12 of this Agreement), the day-to-day operations of the Property; (iii)Borrower shall give Lender notice of such Transfer together with copies of all instruments effecting such transfer not less than ten (10) days prior to the date of such Transfer; - 53 - (iv)no Event of Default or event which with the giving of notice or the passage of time would constitute an Event of Default shall have occurred and remain uncured or unwaived; (v)the single purpose nature and bankruptcy remoteness of Borrower and its shareholders, partners or members after such transfer, shall satisfy Lender’s then current applicable underwriting criteria and requirements; and (vi)Lender shall have received payment of, or reimbursement for, all costs and expenses incurred by Lender in connection with such Transfer (including, but not limited to, reasonable attorneys’ fees and costs and expenses of the Rating Agencies). Notwithstanding the foregoing, in the event that such Transfer is (A) by a limited partner of the OP of such limited partner’s limited partnership interest in the OP, then Borrower shall not be required to satisfy subsections (a)(iii), (a)(iv) or (a)(vi) above so long as Borrower has satisfied subsections (a)(i), (a)(ii) and (a)(v) above or (B) is to a Taxable REIT Subsidiary, then Borrower shall not be required to satisfy subsections (a)(iii) or (a)(v) (provided, that in any such case, Borrower shall continue to be a Special Purpose Bankruptcy Remote Entity after giving effect to such Transfer) so long as Borrower has satisfied subsections (a)(i), (a)(ii), (a)(iv) and (a)(vi) above. (b)Intentionally Omitted (c)the Sale or Pledge of stock in the REIT (the “Traded Equity”), provided such stock is listed on the New York Stock Exchange or such other nationally recognized stock exchange, or any Sale or Pledge. (d)(A)the issuance of any securities, options, warrants or other interests in the REIT or any entity owning an interest in the REIT provided the same does not result in a change in Control of the REIT, (B)[intentionally omitted] or (C)the [intentionally omitted] or (D) the merger of consolidation of any other Restricted Party, provided that in the case of each of (B) and (C) above, the surviving entity shall be the REIT and/or the OP, as applicable, and, in the case of each of (B), (C) and (D) above, after giving effect to such merger or consolidation, the REIT shall continue to own not less than a fifty-one percent (51%) direct general and/or limited partnership interest in the OP and the REIT shall continue to Control (in the sense of clause (ii) of the defined term “Control”) Borrower and, subject to the rights of Manager under the Management Agreement (or any replacement manager under a replacement management agreement with respect to the Property, each as approved by Lender in accordance with Section 5.12.1 of this Agreement), the day to day operations of the Property. (e)[intentionally omitted] (f)without in any way limiting any other Permitted Transfers under this Section 5.26.5, the restructuring of the ownership interests in the Property held by the REIT, the OP or any entity holding any direct or indirect interests in the REIT or the OP (including the adjustment of partnership units held by partners in the OP to reflect redemptions pertaining to the limited partner interests in the OP) or Borrower, provided that the following conditions are met: - 54 - (i)no Event of Default or event which with the giving of notice or the passage of time would constitute an Event of Default shall have occurred and remain uncured or unwaived; (ii)such restructuring does not reduce the REIT’s or the OP’s aggregate ownership interests in the Property; and (iii)such restructuring shall not result in any Person, together with any Affiliates thereof, that prior to such restructuring, who owned in the aggregate (directly, indirectly or beneficially) less than forty-nine percent (49%) of the interests in Borrower (or any entity directly or indirectly holding an interest in Borrower), owning in the aggregate (directly, indirectly or beneficially) more than forty-nine percent (49%) of the interests in Borrower (or any entity directly or indirectly holding an interest in Borrower); (g)notwithstanding anything to the contrary contained herein (including the provisions of Section 5.27 below),pledges (but not the foreclosure thereon) by the REIT, the OP or any entity holding any direct or indirect interests in the REIT, the OP or Borrower of their direct or indirect ownership interest in Borrower or any entity holding any direct or indirect interests in Borrower to any institutional lender (including investors in syndicated loan facilities or the agent for such investors) providing a corporate line of credit or other financing to the REIT, the OP or any entity holding any direct or indirect interests in the REIT or the OP or Borrower, provided that the value of the Property which is indirectly pledged as collateral under such corporate line of credit or other financing constitutes no more than thirty-three percent (33%) of the total value of all assets directly or indirectly securing such line of credit or other financing, and provided that the following conditions are met: (i)no Event of Default or event which with the giving of notice or the passage of time would constitute an Event of Default shall have occurred and remain uncured or unwaived; and (ii)Lender shall have received payment of, or reimbursement for, all costs and expenses incurred by Lender in connection with such pledges (including, but not limited to, reasonable attorneys’ fees and costs and expenses of the Rating Agencies). Lender shall respond to any requests made by Borrower pursuant to this Section 5.26.5 in a prompt manner.In the event that Lender claims that Borrower has not satisfied any of the requirements of this Section 5.26.5, Lender shall specify in writing the reason why any conditions are deemed not satisfied. Any provisions of this Section 5.26.5 which require more conditions to be satisfied in connection with any particular Permitted Transfer than other provisions under this Section 5.26.5 (relating to other Permitted Transfers) which require fewer conditions to be satisfied shall not be deemed to be a limitation or modification on the Transfer rights provided hereunder containing such fewer conditions. Notwithstanding anything to the contrary contained herein, and without limiting any of the Transfers or rights contained in this Section 5.26.5, Lender agrees that, provided no Event of - 55 - Default has occurred and is continuing, a Transfer of an interest in Borrower shall not require the consent of Lender and no transfer fee shall be payable in connection therewith, provided that (i) such Transfer is of an interest in the OP or any direct or indirect owner of the OP that occurs by gift, devise or bequest or by operation of law upon the death or incapacity of a natural person that was the holder of such interest to a member of the immediate family of such interest holder or a trust established for the benefit of such immediate family member, provided that (A) no such Transfer shall result in a change of the day to day operations of the Property, (B) Borrower shall give Lender notice of such Transfer together with copies of all instruments effecting such Transfer not more than ten (10) days after the date of such Transfer, (C) such Transfer shall not cause a default by Borrower of the single purpose bankruptcy remote provisions set forth in Section 5.13 hereof, (D) no such Transfer shall result in a change of Control of Borrower or the OP, (E) [intentionally omitted], (F) [intentionally omitted], or (ii) such Transfer is of a direct or indirect interest in the OP related to or in connection with the estate and/or gift planning of such transferor to (A) the immediate family members of such transferor or one or more Key Principals, including without limitation, the spouse, children or grandchildren of such transferor (B) a trust established for the benefit of the transferor, a Key Principal and/or any of the parties described in the preceding clause (A) provided that (a) after giving effect to such Transfer, one or more Key Principals and/or family trusts or other entities Controlled by one or more Key Principals shall continue to Control (in the sense of clause (ii) of the defined term “Control”) Borrower, (b)Borrower shall give Lender notice of such Transfer together with copies of all instruments effecting such Transfer not more than ten (10) days after the date of such Transfer and (c)such Transfer shall not cause a default by Borrower of the single purpose bankruptcy remote provisions set forth in
